EXHIBIT 10.44




BRENTWOOD, TENNESSEE  37027

OFFICE LEASE AGREEMENT







1.

Basic Lease Provisions




1.1

Parties:  This Lease Agreement, dated for references purposes only February 2,
2007, is made by and between Self Service Mini Storage, an Ohio general
partnership ("Landlord") and Cross Country Education LLC a  Delaware corporation
("Tenant").




1.2

Premises:  Suite Number 130, as shown on Exhibit A attached hereto (the
"Premises").




1.3

Rentable Area of Premises:  14,157 rentable square feet.




1.4

Building Address:  9020 Overlook Boulevard, Brentwood, TN  37027.




1.5

Use:  Office space, subject to the requirements and limitations contained in
Section 6.




1.6

Term:  Seven (7) years and four (4) months




1.7

Commencement Date:  May 1, 2007, subject to adjustments in accordance with
Section 3 below.




1.8

Base Rent:  Payable Monthly As Follows:




Period

Monthly Rental

Commencement Date– 8/31/2007

$0.00

9/1/07 – 8/31/08

$22,356.26

9/1/08 – 8/31/09

$23,253.87

9/1/09 – 8/31/10

$24,184.88

9/1/10 – 8/31/11

$25,152.27

9/1/11 – 8/31/12

$26,155.06

9/1/12 – 8/31/13

$27,205.04

9/1/13 – 8/31/14

$28,290.41







1.9

Base Rent Paid Upon Execution:  $22,356.26 for the month(s) of September 2007.




1.10

Security Deposit:  $22,356.26




1.11

Tenant’s Share:  13.48%




1.12

Base Year:  The calendar year 2007.




1.13

Number of Parking Spaces:  5.2/1000




1.14

Initial Monthly Parking Rates Per Space:  N/A




1.15

Real Estate Broker:




Landlord:

Nashville Commercial Real Estate Services

Tenant:

Colliers Turley Martin Tucker





1




--------------------------------------------------------------------------------




1.16

Attachments to Lease:  Amendment, Exhibit A – "Premises",  Schedule 1- Tenant
Improvements, Exhibit B – "Verification of Commencement Letter", Exhibit C –
“Rules and Regulations”, Exhibit D – “Right of First Offer”.




1.17

Address for Notices:




Landlord:

Nashville Commercial Real Estate Services

4560 Trousdale Drive

Suite 100

Nashville, TN 37204

Property Manager




With Copy To:

Self Service Mini Storage

140 Sheldon Road

Berea, Ohio 44017




Attention:  Gerald C. Forstner, Jr.




Tenant:

Cross Country Education

9020 Overlook Blvd., Suite 140

Brentwood, TN 37027

Attn: John Nichols




1.18

Agent for Service of Process:  The name and address of Tenant’s registered agent
for service of process in the State of Tennessee, if any, is Corporation Service
Company, 2908 Poston Ave., Nashville, TN 37203.







2.

Premises




2.1

Lease of Premises.  Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, upon all of the conditions set forth herein, the Premises,
together with certain rights to the Common Areas as hereinafter specified.  The
Premises shall not include an easement for light, air, or view.  The Building,
the Common Areas (as defined below), the land upon which the same are located,
along with all other buildings and improvements thereon or thereunder, including
all parking facilities, are herein collectively referred to as the "Project".




2.2

Calculation of Size of Building and Premises.  The parties acknowledge that the
Premises have been measured according to BOMA standards and square footage
figures in Article 1.3 shall be conclusive for all purposes with respect to this
Lease.   




2.3

Common Areas-Defined.  The Term "Common Areas" is defined as all areas and
facilities outside the Premises and within the exterior boundary line of the
Project that are designated by Landlord from time to time for the general
non-exclusive use of Landlord, Tenant, and other tenants of the Project and
their respective employees, suppliers, customers, and invitees, including, but
not limited to, common entrances, lobbies, corridors, stairwells, public
restrooms, elevators, parking areas, loading and unloading areas, roadways, and
sidewalks.  Landlord may also designate other land and improvements outside the
boundaries of the Project to be a part of the Common Areas, provided that such
other land and improvements have a reasonable and functional relationship to the
Project.




3.

Term




3.1

Term and Commencement Date.  The Term and Commencement Date of this Lease are as
specified in Sections 1.6 and 1.7.  The Commencement Date set forth in Section
1.7 is an estimated Commencement Date.  Subject to the limitations contained in
Section 3.3 below, the actual Commencement Date shall be the date possession of
the Premises is tendered to Tenant in accordance with Section 3.4 below;
provided, however, that the Base Rent, as defined below in Article 4.1 shall not
commence until September 1, 2007 and the expiration of this Lease shall be
August 31, 2014.  When the actual Commencement Date is established by Landlord,
Tenant shall, within five (5) business days after Landlord’s request,





2




--------------------------------------------------------------------------------

complete and execute the letter attached hereto as Exhibit B and deliver it to
Landlord.  Tenant’s failure to execute the letter attached hereto as Exhibit B
within said five (5) business day period shall be a material default hereunder
and shall constitute Tenant’s acknowledgement of the truth of the facts
contained in the letter delivered by Landlord to Tenant.




3.2

Delay in Possession.  Notwithstanding the estimated Commencement Date specified
in Section 1.7, if for any reason Landlord cannot deliver possession of the
Premises to Tenant on said date, Landlord shall not be subject to any liability
therefore, nor shall such failure affect the validity of this Lease or the
obligations of Tenant hereunder or extend the Term hereof; provided, however, in
such a case, Tenant shall not be obligated to pay rent or perform any other
obligation of Tenant under this Lease except as may be otherwise provided in
this Lease, until possession of the Premises is tendered to Tenant, as defined
in Section 3.4.  If Landlord shall not have tendered possession of the Premises
to Tenant within ninety(90) days following the estimated Commencement Date
specified in Section 1.7, as the same may be extended in accordance with Section
3.3 or under the terms of any work letter agreement entered into by Landlord and
Tenant, Tenant may, at Tenant’s option, by notice in writing to Landlord within
ten (10) days after the expiration of the ninety (90) day period, terminate this
Lease.  If Tenant terminates this Lease as provided in the preceding sentence,
the Parties shall be discharged from all obligations hereunder, except that
Landlord shall return  all money previously deposited with Landlord by Tenant;
and provided further, that if such written notice by Tenant is not received by
Landlord within said ten (10) day period, Tenant shall not have the right to
terminate this Lease as provided above unless Landlord fails to tender
possession of the Premises to Tenant within ninety (90) days following the
estimated Commencement Date specified in Section 1.7, as the same may be
extended in accordance with Section 3.3 or under any work letter agreement
entered into by Landlord and Tenant.  Notwithstanding the foregoing if Landlord
is unable to deliver possession of the Premises to Tenant on the Commencement
Date due to a "Force Majeure Event", the Commencement Date shall be extended by
the period of the delay caused by the Force Majeure Event.  A Force Majeure
Event shall mean fire, earthquake, weather delays, or other acts of God,
strikes, boycotts, war, riot, insurrection, embargoes, shortages of equipment,
labor, or materials, delays in issuance of governmental permits or approvals.




3.3

Delays Caused by Tenant.  There shall be no abatement of rent, and the ninety
(90) day periods specified in Section 3.2 shall be deemed extended, to the
extent of any delays caused by acts or omissions of Tenant, Tenant’s agents,
employees, and contractors, or for Tenant delays as defined in the work letter
agreement attached to this Lease, if any (hereinafter, "Tenant Delays").  The
Commencement Date shall not be extended due to Tenant Delays.




3.4

Tender of Possession.  Possession of the Premises shall be deemed tendered to
Tenant when Landlord’s architect or agent has determined that (a) the
improvements to be provided by Landlord pursuant to a work letter agreement, if
any, are substantially completed, (b) the Project utilities are ready for use in
the Premises, (c) Tenant has reasonable access to the Premises, and (d) three
(3) days shall have expired following advance written notice to Tenant of the
occurrence of the matters described in (a), (b), and (c) above of this Section
3.4.  If improvements to the Premises are constructed by Landlord, the
improvements shall be deemed "substantially" completed when the improvements
have been completed except for minor items or defects which can be completed or
remedied after Tenant occupies the Premises without causing substantial
interference with Tenant's use of the Premises.




3.5

Early Possession.  If Tenant occupies the Premises prior to the Commencement
Date, such occupancy shall be subject to all provisions of this Lease, such
occupancy shall not change the termination date.  Provided that Tenant does not
interfere with or delay the completion by Landlord or its agents or contractors
of the construction of any Tenant improvements, Tenant shall have the right to
enter the Premises up to thirty (30) days prior to the anticipated Commencement
Date for the purpose of installing furniture, trade fixtures, equipment, and
similar items.  Provided that Tenant has not begun operating its business from
the Premises, and subject to all of the terms and conditions of the Lease, the
foregoing activity shall not constitute the delivery of possession of the
Premises to Tenant and the Lease Term shall not commence as a result of said
activities.  Prior to entering the Premises, Tenant shall obtain all insurance
it is required to obtain by the Lease and shall provide certificates of said
insurance to Landlord.




4.

Rent




4.1

Base Rent.  Subject to adjustment as hereinafter provided in Section 4.3, Tenant
shall pay to Landlord the Base Rent for the Premises set forth in Section 1.8,
without offset or deduction on the first day of each calendar month.  At the
time Tenant executes this Lease it shall pay to Landlord the advance Base Rent
described in Section 1.9.  Base Rent for any period during the Term hereof which
is for less than one month shall be prorated based upon the actual number of
days of the calendar month involved.  Base Rent and all other amounts payable to
Landlord hereunder shall be payable to





3




--------------------------------------------------------------------------------

Landlord in lawful money of the United States at the address stated herein or to
such other persons or at such other places as Landlord may designate in writing.




4.2

Operating Expense Increases.  Tenant shall pay to Landlord during the Term
hereof, in addition to the Base Rent, Tenant’s Share of the amount by which all
Operating Expenses for each Comparison Year exceeds the amount of all Operating
Expenses for the Base Year.  If less than 95% of the rentable square feet in the
Project is occupied by tenants or Landlord is not supplying services to 95% of
the rentable square feet of the Project at any time during any calendar year
(including the Base Year), Operating Expenses for such calendar year shall be an
amount equal to the Operating Expenses which would normally be expected to be
incurred had 95% of the Project’s rentable square feet been occupied and had
Landlord been supplying services to 95% of the Project’s rentable square feet
throughout such calendar year.  Tenant’ Share of Operating Expense increases
shall be determined in accordance with the following provisions:




(a)

"Tenant’s Share" is defined as the percentage set forth in Section 1.11, which
percentage has beendetermined by dividing the number of rentable square feet in
the Premises by ninety-five percent (95%) of the total number of rentable square
feet in the Project and multiplying the resulting quotient by one hundred (100).
 In the event that the number of rentable square feet in the Project or the
Premises changes, Tenant’s Share shall be adjusted in the year the change
occurs, and Tenant’s Share for such year shall be determined on the basis of the
days during such year that each Tenant’s Share was in effect.




(b)

"Comparison Year" is defined as each calendar year during the Term of this Lease
after the Base Year.  Tenant’s Share of the Operating Expense increases for the
last Comparison Year of the Lease Term shall be prorated according to that
portion of such Comparison Year as to which Tenant is responsible for a share of
such increase.




(c)

"Operating Expenses" shall include all commercially reasonable costs, expenses,
and fees incurred by Landlord in connection with or attributable to the Project
determined in accordance with generally accepted accounting principles (“GAAP”)
consistently applied, including but not limited to, the following items:  (i)
actual costs, expenses, and fees associated with or attributable to the
ownership, management, operation, repair, maintenance, improvement, and
alteration of the Project, or any part thereof, including but not limited to,
the following:  (A) all surfaces, coverings, decorative items, carpets, drapes,
window coverings, parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, stairways, landscaped areas, striping, bumpers, irrigation
systems, lighting facilities, building exteriors and roofs, fences, and gates;
(B) all heating, ventilating, and air-conditioning equipment ("HVAC"), plumbing,
mechanical, electrical systems, life safety systems and equipment,
telecommunication equipment, elevators, escalators, tenant directories, fire
detection systems including sprinkler system maintenance and repair; (ii) the
cost of trash disposal, janitorial services, and security services and systems;
(iii) the cost of all insurance purchased by Landlord and enumerated in Section
8 of this Lease, including any deductibles; (iv) the amount of the real property
taxes to be paid by Landlord under Section 10.1 hereof; (v) the cost of water,
sewer, gas, electricity, and other utilities available at the Project and paid
by Landlord; (vi) the cost of labor, salaries, and applicable fringe benefits
incurred by Landlord; (vii) the cost of materials, supplies, and tools used in
managing, maintaining and/or cleaning the Project; (viii) the cost of
commercially reasonable accounting fees, management fees, legal fees, and
consulting fees attributable to the ownership, operation, management,
maintenance, and repair of the Project (if Landlord is the property manager,
Landlord shall be entitled to receive a fair market management fee not to exceed
four percent (4%) of the aggregate revenue);(ix) the cost of replacing and/or
adding improvements mandated by any law, statute, regulation, or directive of
any governmental agency and any repairs or removals necessitated thereby; but
excluding all ADA required improvements to Building Common Areas, (x) the costs
incurred in implementing and operating any transportation management program,
ride-sharing program, or similar program including, but not limited to, the cost
of any transportation program fees, mass transportation fees, or similar fees
charged or assessed by any governmental or quasi-governmental entity; (xi)
payments made by Landlord under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the payment or
sharing of costs among property owners; (xii) personal property taxes imposed
upon the fixtures, machinery, and equipment used in connection with the
operation of the Project; and (xiii) the cost that is elsewhere stated in this
Lease to be an "Operating Expense".




"Operating Expenses" shall not include nor will Tenant be obligated to pay for
the following:




a.

Any expenses paid by any tenant to third parties, or as to which Landlord is
otherwise reimbursed by any third party or by insurance proceeds.




b.

Any ground lease rental;





4




--------------------------------------------------------------------------------

c.

Costs of items considered capital repairs, replacements, improvements and
equipment under generally accepted accounting principles consistently applied or
otherwise (“Capital Items”)

d.

Rentals for items which if purchased, rather than rented, would constitute a
Capital Item;

e.

Costs incurred by Landlord for the repair of damage to the Site, Building or
Parking Facility not caused by Tenant or Tenant’s employees, agents, contractors
or invitees (however, such damage shall be subject to Section 12) and costs of
all capital repairs, regardless of whether such repairs are covered by
insurance;

f.

Costs, including permit, license and inspection costs, incurred with respect to
the installation of Tenant’s or other occupants’ improvements at the Site,
Building or Parking Facility (as applicable) or incurred in renovating or
otherwise improving, decorating, painting or redecorating vacant space for other
occupants of the Building;

g.

Depreciation of the Site, Building or Parking Facility or any Capital Items;

h.

Marketing costs, including, leasing commissions, attorneys’ fees in connection
with the negotiation and preparation of letters, deal memoranda, letters of
intent, leases, subleases and assignments, space planning costs, and other costs
and expenses incurred in connection with lease, sublease and assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Site;

i.

Any overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and services in or to the Site, Building or
Parking Facility to the extent such increment exceeds the costs of such goods
and services rendered by unaffiliated third parties on a competitive basis;

j.

Interest, principal, points and fees on debts or amortization on any mortgage or
mortgages or any other debt instrument encumbering the Site, Building or Parking
Facility;

k.

Landlord’s general corporate overhead and general and administrative expenses;

l.

Electric power costs for which Tenant directly contracts with the local public
service company and pays at Tenant’s expense;

m.

Excluding the  Premises, costs incurred in connection with upgrading the Site,
Building or Parking Facility or any portion thereof, to comply with any
governmental requirement in effect before the Commencement Date, including, ,
the ADA, including penalties or damages incurred due to non-compliance with any
such laws or regulations;

n.

Tax penalties incurred as a result of Landlord’s negligence or Landlord’s
inability or unwillingness to make payments or to file any tax or informational
returns when due;

o.

Costs for which Landlord has been compensated by a management fee and any
management fees in excess of four percent (4%) of the sum of the then current
Base Rent (“Management Fee”);

p.

Costs arising from the negligence or fault of Landlord’s agents or vendors,
contractors or providers of materials or services selected, hired or engaged by
Landlord or its agents including, , the selection of building materials;





5




--------------------------------------------------------------------------------

q.

Costs arising from the presence of Hazardous Materials in or about the Site,
Building or Parking Facility not caused by Tenant including, , Hazardous
Materials in the groundwater or soil;   

r.

Costs arising from Landlord’s charitable or political contributions;

s.

Costs arising from latent defects in the base, shell or core of the Building, or
improvements installed by Landlord for repair thereof;

t.

Costs for sculpture, paintings or other objects of art;

u.

Costs (including in connection therewith all attorneys’ fees and costs of
settlement, judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitrations pertaining to Landlord or the Site, Building or
Parking Facility;

v.

Costs associated with the operation of the business of the entity which
constitutes Landlord as distinguished from the costs of operation of the Site,
Building or Parking Facility, including accounting and legal matters, costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord’s
interest in the Site, Building or Parking Facility, costs of any disputes
between Landlord and Landlord’s employees, disputes of Landlord with Premises
management or outside fees paid in connection with disputes with other tenants;

w.

Any entertainment, dining or travel expenses for any purpose;

x.

Costs arising from insurance deductibles in excess of $25,000.00, environmental
contamination insurance, and any other insurance not required to be maintained
by Landlord pursuant to this Lease;

aa.

“In house” legal and accounting fees;

bb.

Any reserves for Operating Expenses or other costs;

cc.

Any administrative fees or costs in excess of the Management Fee.

dd.

Any other expenses which, in accordance with generally accepted accounting
principles, consistently applied, would not normally be treated as operating
expenses by comparable landlords of Comparable Buildings in the Davidson County,
Tennessee area.







(d)

If the cost incurred in making an improvement or replacing any equipment is not
fully deductible as

an expense in the year incurred in accordance with generally accepted accounting
principles, the cost shall be amortized over the useful life of the improvement
or equipment, as reasonably determined by Landlord, together with an interest
factor of twelve percent (12%) per annum on the unamortized cost of such item.




(e)

Tenant’s Share of Operating Expense increases shall be payable by Tenant within
thirty (30) days after a reasonably detailed statement of actual expenses is
presented to Tenant by Landlord.  At Landlord’s option, however, Landlord may,
from time to time, estimate what Tenant’s Share of Operating Expense increases
will be, and the same shall be payable by Tenant monthly during each Comparison
Year of the Lease Term, on the same day as the Base Rent is due hereunder.  In
the event that Tenant pays Landlord’s estimate of Tenant’s Share of Operating
Expense increases, Landlord shall use its best efforts to deliver to Tenant
within one hundred eighty (180) days after the expiration of each Comparison
Year a reasonably detailed statement showing Tenant’s Share of the actual
Operating Expense increases incurred during such year.  Landlord’s failure to
deliver the statement to Tenant within said period shall not constitute
Landlord’s waiver of its right to collect said amounts or otherwise prejudice
Landlord’s rights hereunder.  If Tenant’s payments under this Section





6




--------------------------------------------------------------------------------

4.2(f) during said Comparison Year exceed Tenant’s Share as indicated on said
statement, Tenant shall be entitled to immediate rent credit the amount of such
overpayment against Tenant’s Share of Operating Expense increases next falling
due.  If Tenant’s payments under this Section 4.2(f) during said Comparison Year
were less than Tenant’s Share as indicated on said statement, Tenant shall pay
to Landlord the amount of the deficiency within thirty (30) days after delivery
by Landlord to Tenant of said statement.  Landlord and Tenant shall forthwith
adjust between them by cash payment any balance determined to exist with respect
to that portion of the last Comparison Year for which Tenant is responsible for
Operating Expense increases, notwithstanding that the Lease Term may have
terminated before the end of such Comparison Year; and this provision shall
survive the expiration or earlier termination of this Lease.







(f)

For purposes of computing Tenant’s Share of Operating Expense Increases,
Operating Expenses (excluding those Operating Expenses attributable to real and
personal property taxes and assessments, insurance costs, and utility services
herein agreed to be uncontrollable expenses) in any calendar year will not
increase by more than CPI as printed in the Wall Street Journal.  Tenant will be
required to pay 100% of any increase in Tenant’s Share of Operating Expense
Increases attributable to those Operating Expenses excluded from the CPI
limitation.

 




5.

Security Deposit.  Tenant shall deliver to Landlord at the time it executes this
Lease the security deposit set forth in Section 1.10 as security for Tenant’s
faithful performance of Tenant’s obligations hereunder.  If Tenant fails to pay
Base Rent. Additional Rent (as defined below), or other amounts payable by
Tenant hereunder, or otherwise defaults with respect to any provision of this
lease, Landlord may use all or any portion of said deposit for the payment of
any Base Rent or other charge due hereunder, to pay any other sum to which
Landlord may become obligated by reason of Tenant’s default, or to compensate
Landlord for any loss or damage which Landlord may suffer thereby.  If Landlord
so uses or applies all or any portion of said deposit, Tenant shall, within ten
(10) days after written demand therefore, deposit cash with Landlord in an
amount sufficient to restore said deposit to its full amount.  Landlord shall
not be required to keep said security deposit separate from its general
accounts.  If Tenant performs all of Tenant’s obligations hereunder, said
deposit, or so much thereof as has not heretofore been applied by Landlord,
shall be returned, without payment of interest or other amount for its use, to
Tenant (or, at Landlord’s option, to the last assignee, if any, of Tenant’s
interest hereunder) at the expiration of the Term hereof, and after Tenant has
vacated the Premises and complied with all of Tenant's obligations hereunder
this Lease Agreement.  No trust relationship is created herein between Landlord
and Tenant with respect to said security deposit.  Tenant acknowledges that the
security deposit is not an advance payment of any kind or a measure of
Landlord’s damages in the event of Tenant’s default.







6.

Use




6.1

Use.  The Premises shall be used and occupied only for the purpose set forth in
Section 1.5 and for no other purpose.  If Section 1.5 gives Tenant the right to
use the Premises for general office use, by way of example and not limitation,
general office use shall not include medical office use or any similar use,
laboratory use,  any use not characterized by applicable zoning and land use
restrictions as general office use, or any use which would require Landlord or
Tenant to obtain a conditional use permit or variance from any federal, state,
or local authority.  No exclusive use has been granted to Tenant hereunder.




6.2

Compliance with Law.  Notwithstanding any permitted use inserted in Section 1.5,
Tenant shall not use the Premises for any purpose which would violate the
Project’s certificate of occupancy, any conditional use permit, or variance
applicable to the Project or violate any covenants, conditions, or other
restrictions applicable to the Project.  Tenant shall, at Tenant’s expense,
promptly comply with all applicable laws, ordinances, rules, regulations,
orders, certificates of occupancy, conditional use permits, variances,
covenants, and restrictions of record, and requirements of any fire insurance
underwriters, rating bureaus, or government agencies, now in effect or which may
hereafter come into effect, whether or not they reflect a change in policy from
that now existing, during the Term or any part of the Term hereof, relating in
any manner to the Premises and the occupation and use by Tenant of the Premises.
 Tenant shall conduct its business and use the Premises in a lawful manner and
shall not use or permit the use of the Premises or the Common Areas in any
manner that will tend to create waste or a nuisance or shall tend to disturb
other occupants of the Project.  Tenant shall obtain, at its sole expense, any
permit or other governmental authorization required to operate its business from
the Premises.  Landlord shall not be liable for the failure of any other tenant
or person to abide by the requirements of this section or to otherwise comply





7




--------------------------------------------------------------------------------

with applicable laws and regulations, and Tenant shall not be excused from the
performance of its obligations under this Lease due to such a failure.




6.3

Condition of Premises.  Except as otherwise provided in this Lease, Tenant
hereby accepts the Premises and the Project in their condition existing as of
the date this Lease is executed by Landlord and Tenant, subject to all
applicable federal, state, and local laws, ordinances, regulations, and permits
governing the use of the Premises, the Project’s certificate of occupancy, any
applicable conditional use permits or variances, and any easements, covenants,
or restrictions of record affecting the use of the Premises or the Project.
 Tenant shall comply with all federal, state, and local laws and regulations
governing occupational safety and health at Tenant’s sole cost and expense.
 Tenant acknowledges that it has satisfied itself by its own independent
investigation that the Premises and the Project are suitable for its intended
use, and that neither Landlord nor Landlord’s agents have made any
representation or warranty as to the present or future suitability of the
Premises or the Project for the conduct of Tenant’s business.




7.

Maintenance, Repairs, and Alterations




7.1

Landlord’s Obligations.  Landlord shall keep the Project (excluding the interior
of the Premises and space leased to other occupants of the Project) in good
condition and repair.  Tenant shall report to Landlord immediately any defective
condition in or about the Premises known to Tenant and if such defect is not so
reported and such failure to promptly report results in other damage, Tenant
shall be liable for same.  Except as provided in Section 9.3, there shall be no
abatement of rent or liability to Tenant on account of any injury or
interference with Tenant’s business with respect to any improvements,
alterations, or repairs made by Landlord to the Project or any part thereof.  .
 




7.2

Tenant’s Obligations




(a)

Subject to the requirements of Section 7.3, Tenant shall be responsible for
payment of the cost of keeping the Premises in good condition and repair, and if
Landlord makes any repairs to the Premises, the cost thereof shall be paid by
Tenant to Landlord within ten (10) days after written demand therefore.  Tenant
shall be responsible for the cost of painting, repairing, or replacing wall
coverings, and the cost of repairing or replacing any improvements made to the
Premises by Landlord or Tenant.  Landlord may, but shall not be obligated to,
enter the Premises at all reasonable times to make such repairs, alterations,
improvements, and additions to the Premises or to any equipment located therein
as Landlord deems necessary in its sole discretion.




(b)

On the last day of the Term hereof, or on any sooner termination, Tenant shall
surrender the Premises to Landlord in the same condition as received, ordinary
wear and tear excepted, clean and free of debris and Tenant’s personal property.
 Tenant shall repair any damage to the Premises occasioned by the installation
or removal of Tenant’s trade fixtures, furnishings, and equipment.  Except as
otherwise stated in this Lease, Tenant shall leave the power panels, electrical
distribution systems, lighting fixtures, HVAC, window coverings, wall coverings,
carpets, wall paneling, ceilings, and plumbing at the Premises and in good
operating condition, ordinary wear and tear excepted.




7.3

Alterations and Additions




(a)

Tenant shall not, with Landlord’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, make any alterations,
improvements, additions, utility installations, or repairs (hereinafter
collectively referred to as "Alterations") in, on, or about the Premises or the
Project.  As used in this Lease, the term "utility installation" shall mean
carpeting or other floor covering, window and wall coverings, power panels,
electrical distribution systems, lighting fixtures, telephone or computer system
wiring, HVAC, and plumbing.  At the expiration of the Term, Landlord may require
the removal of any Alterations installed by Tenant after the initial tenant
improvements by the Landlord and the restoration of the Premises and the Project
to their prior condition, at Tenant’s expense.  If a work letter agreement is
entered into by Landlord and Tenant, Tenant shall not be obligated to remove the
tenant improvements constructed in accordance with the work letter agreement.
 Should Landlord permit Tenant to make its own Alterations, Tenant shall use
only such contractor as has been expressly approved by Landlord, and Landlord
may require Tenant to provide to Landlord, at Tenant’s sole cost and expense, a
lien and completion bond in an amount equal to the estimated cost of such
Alterations, to insure Landlord against any liability for mechanics’ and
materialmen’s liens and to insure completion of the work.  Should Tenant make
any Alterations without the prior approval of Landlord except as provided
herein, or use a contractor not expressly approved by Landlord, Landlord may, at
any time during the Term of this Lease, require that Tenant remove all or part
of the Alterations and return the Premises to the condition it was in prior to
the making of the Alterations.  





8




--------------------------------------------------------------------------------

In the event Tenant makes any Alterations, Tenant agrees to obtain or cause its
contractor to obtain, prior to the commencement of any work, "builders all risk"
insurance in an amount approved by Landlord and workers compensation insurance.




(b)

Any Alterations in or about the Premises that Tenant shall desire to make shall
be presented to Landlord in written form, with plans and specifications which
are sufficiently detailed to obtain a building permit.  If Landlord consents to
an Alteration, the consent shall be deemed conditioned upon Tenant acquiring a
building permit from the applicable governmental agencies, furnishing a copy
thereof to Landlord prior to the commencement of the work, and compliance by
Tenant with all conditions of said permit in a prompt and expeditious manner.
 Tenant shall provide Landlord with as-built plans and specifications for any
Alterations made to the Premises.




(c)

Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanic’s or materialmen’s lien
against the Premises or the Project, or any interest therein.  Tenant shall have
no right or authority whatever to incur or impose any lien on the Premises or
the Project, or any interest therein, other than Tenant's leasehold interest..
 If Tenant shall, on good faith, contest the validity of any such lien, Tenant
shall furnish to Landlord a surety bond satisfactory to Landlord in an amount
equal to such contested lien claim or demand indemnifying Landlord against
liability arising out of such lien or claim.  In addition, Landlord may require
Tenant to pay Landlord’s reasonable attorneys’ fees and costs in participating
in such action.




(d)

Tenant shall give Landlord not less than ten (10) days’ advance written notice
prior to the commence-ment of any work in the Premises by Tenant, and Landlord
shall have the right to post notices of non-responsibility in or on the Premises
or the Project as provided by law.




(e)

All alterations (whether or not such Alterations constitute trade fixtures of
Tenant) which may be made to the Premises by Tenant shall be made and done in a
good and workmanlike manner and with new materials satisfactory to Landlord and
shall be the property of Landlord and remain upon and be surrendered with the
Premises at the expiration of the Lease Term, unless Landlord requires their
removal pursuant to Section 7.3(a).  Provided Tenant is not in default,
notwithstanding the provisions of this Section 7.3(e), Tenant’s personal
property and equipment, other than that which is affixed to the Premises so that
it cannot be removed without material damage to the Premises or the Project,
shall remain the property of Tenant and may be removed by Tenant subject to the
provisions of Section 7.2(b).




7.4

Failure of Tenant to Remove Property.  If this Lease is terminated due to the
expiration of its Term or otherwise, and Tenant fails to remove its property as
required by Section 7.2(b), in addition to any other remedies available to
Landlord under this Lease, and subject to any other right or remedy Landlord may
have under applicable law, Landlord may remove any property of Tenant from the
Premises and store the same elsewhere at the expense and risk of Tenant and at
any time (before or after Landlord stores said property), Landlord may sell any
or all such property at public or private sale, in such a manner and at such
times and places as Landlord, in its sole discretion, may deem proper, without
notice to or on demand upon Tenant.  Landlord shall apply the proceeds of such
sale:  first, to the cost and expenses of the sale, including reasonable
attorneys’ fees actually incurred; second, to the payment of the cost of or
charges for storing any such property; third, to the payment of any other sums
of money which may then or thereafter be due to Landlord from Tenant under this
Lease; and fourth, the balance, if any, to Tenant.




8.

Insurance  




8.1

Insurance-Tenant




(a)

During the Term of the Lease and at such other times as Tenant occupies the
Premises, Tenant shall keep in force at its expense "commercial general
liability" insurance  with respect to the Premises with limits of not less than
One Million Dollars ($1,000,000) per occurrence/ $2,000,000 aggregate, or such
commercially reasonable higher amount as Landlord may require in writing from
time to time.  The insurance shall cover liability arising out of Tenant’s
operations and liability arising out of work performed at the Premises by other
persons on behalf of Tenant, and shall specifically include the contractual
liability assumed by Tenant under this Lease.  Such coverage, if written on a
claims-made basis, must provide for a retroactive date which is prior to the
date Tenant occupies the Premises, and the same retroactive date shall continue
during the entire Term of this Lease. Tenant shall provide Landlord a
certificate of insurance naming Landlord as an additional insured, along with a
copy of an additional insured endorsement ISO number CG20 11 01 96 or its
equivalent.





9




--------------------------------------------------------------------------------




(b)

Tenant will also maintain "all risk"  property insurance, including flood
coverage written on a one hundred percent (100%) replacement cost basis on
Tenant’s personal property, all tenant improvements installed at the Premises by
Landlord or Tenant, Tenant’s trade fixtures, and other property.    If this
Lease is terminated as the result of a casualty in accordance with Section 9,
the proceeds of said insurance attributable to the replacement of all tenant
improvements at the Premises shall be paid to Landlord. Tenant shall also
maintain all risk Business Interruption Coverage in an amount no less than  100%
of he annual rents and tenant’s insurance policy shall contain a loss payable
clause naming Landlord additional loss payee A.T.I.M.A. and certificate of
insurance evidencing the foregoing coverages shall be given Landlord under an
ACCORD 27 or its equivalent.







(c)

Tenant shall, at all times during the Term hereof, maintain in effect workers’
compensation insurance as required by applicable law and business interruption
insurance satisfactory to Landlord.







8.2

Insurance-Landlord




(a)

Landlord shall obtain and keep in force a policy of commercial general liability
insurance with coverage against such risks and in such amounts as Landlord deems
advisable insuring Landlord against liability arising out of the ownership,
operation, and management of the Project.




(b)

Landlord shall also obtain and keep in force during the Term of this Lease a
policy or policies of "all risk" insurance covering loss or damage to the
Project in the amount of not less than eighty percent (80%) of the full
replacement cost thereof, as determined by Landlord from time to time.  The
terms and conditions of said policies and the perils and risks covered thereby
shall be determined by Landlord from time to time, in Landlord’s sole
discretion. Tenant will not be named as an additional insured in any insurance
policies carried by Landlord and shall have no right to any proceeds therefrom.
At Landlord’s option, Landlord may obtain insurance coverages and/or bonds
related to the operation of the parking areas.  At Landlord’s option, Landlord
may obtain coverage for flood and earthquake damages. In addition, Landlord
shall have the right to obtain such additional insurance as is customarily
carried by owners or operators of other comparable office buildings in the
geographical area of the Project. The policies purchased by Landlord shall
contain such deductibles as Landlord may determine.  In addition to amounts
payable by Tenant in accordance with Section 4.2, Tenant shall pay any increase
in the property insurance premiums for the Project over what was payable
immediately prior to the Commencement Date to the extent the increase is
specified by Landlord’s insurance carrier as being caused by the nature of the
Tenant’s occupancy or any act or omission of Tenant.




8.3

Insurance Policies.   Tenant shall deliver to Landlord evidence of required
insurance prior to the effective date of this Lease. All insurance policies
required of Tenant shall contain language to the extent obtainable that: (i) any
loss shall be payable notwithstanding any act or negligence of Landlord or
Tenant that might otherwise result in forfeiture of the insurance, (ii) that the
policies are primary and non-contributing with any insurance that Landlord may
carry, and (iii) that the policies cannot be canceled, non-renewed, or coverage
reduced except after thirty (30) days' prior notice to Landlord.  If Tenant
fails to provide Landlord with such certificates or other evidence of insurance
coverage, Landlord may obtain such coverage and the cost of such coverage shall
be Additional Rent payable by Tenant upon demand.  Tenant shall, at least thirty
(30) days prior to the expiration of such policies, furnish Landlord with
evidence of renewals thereof.  Tenant represents to Landlord that Tenant
self-insures the first $1,000,000 of loss through its parent company, Cross
Country Healthcare, and Landlord agrees to allow such self insurance as long as
such coverage is provided by the Tenant's parent, Cross Country Healthcare, and
documented on the current certificate of insurance, to be signed by Cross
Country Healthcare, that Tenant is required to deliver to Landlord  




8.4

Waiver of Subrogation.  Tenant and Landlord each hereby release and relieve the
other, and waive their entire right of recovery against the other, for direct or
consequential loss or damage arising out of or incident to the perils covered by
insurance carried by such party (or required to be carried by such party by this
Lease) to the extent of the insurance proceeds actually received, whether due to
the negligence, willful misconduct or intentional or reckless act or omissions
of Landlord or Tenant or their agents, employees, contractors, and/or invitees.
 Landlord and Tenant shall each cause the insurance policies they obtain in
accordance with this Section 8 to provide that the insurance company waives all
right of recovery by subrogation against either party in connection with any
damage covered by any policy.





10




--------------------------------------------------------------------------------




8.5

Coverage.  Landlord makes no representation to Tenant that the limits or forms
of coverage specified above or approved by Landlord are adequate to insure
Tenant’s property or Tenant’s obligations under this Lease, and the limits of
any insurance carried by Tenant shall not limit its obligations under this
Lease.




9.

Damage or Destruction




9.1

Effect of Damage or Destruction.  If all or part of the Project is materially
damaged (as defined in Section 9.2 below) by fire, earthquake, flood, explosion,
the elements, riot, or any other casualty, Landlord shall have the right, in its
sole and complete discretion, to repair or to rebuild the Project or to
terminate this Lease.  Landlord shall within ninety (90) days after the
occurrence of such damage notify Tenant in writing of Landlord’s intention to
repair or to rebuild or to terminate this Lease.  Tenant shall in no event be
entitled to compensation or damages on account of annoyance or inconvenience in
making any repairs, or on account of construction, or on account of Landlord’s
election to terminate this Lease.  Notwithstanding the foregoing, if Landlord
shall elect to rebuild or repair the Project, but in good faith determines that
the Project cannot be built or repaired within one hundred eighty (180) days
after the date of the occurrence of the damage, without payment of overtime or
other premiums, and the damage to the Project has rendered the Premises
unusable, Landlord shall notify Tenant thereof in writing at the time of
Landlord’s election to rebuild or repair, and Tenant shall thereafter have a
period of fifteen (15) days within which Tenant may elect to terminate this
Lease, upon written notice to Landlord.  Tenant’s termination right described in
the preceding sentence shall not apply if the damage was caused by the
negligence, willful misconduct or intentional or reckless act or omissions of
Tenant or Tenant’s agents, contractors, employees, or invitees.  Failure of
Tenant to exercise said election with said period shall constitute Tenant’s
agreement to accept delivery of the Premises under this Lease whenever tendered
by Landlord, provided Landlord thereafter pursues reconstruction or restoration
diligently to completion, subject to delays beyond Landlord’s reasonable
control.




9.2

Definition of Material Damage.  The damage shall be deemed material if, in
Landlord’s reasonable judgement, the uninsured cost of repairing the damage will
exceed Twenty-Five Thousand Dollars ($25,000).  If insurance proceeds are
available to Landlord in an amount which is sufficient to pay the entire cost of
repairing all of the damage to the Project, the damage shall be deemed material
if the cost of repairing the damage exceeds One Hundred Thousand Dollars
($100,000).  Damage to the Project shall also be deemed material if (a) the
Project cannot be repaired to substantially the same condition it was in prior
to the damage due to laws or regulations in effect at the time the repairs will
be made, (b) the holder of any mortgage or deed of trust encumbering the Project
requires that insurance proceeds available to repair the damage in excess of
Twenty-Five Thousand Dollars ($25,000) be applied to the repayment of the
indebtedness secured by the mortgage or the deed of trust, or (c) the damage
occurs during the last twelve (12) months of the Lease Term.




9.3

Abatement of Rent.  If Landlord elects to repair damage to the Project and all
or part of the Premises will be unusable or inaccessible to Tenant in the
ordinary conduct of its business until the damage is repaired, and the damage
was not caused by the negligence or willful misconduct of Tenant or its
employees, agents, contractors, or invitees, Tenant’s Base Rent and Tenant’s
Share of Operating Expense increases shall be abated in proportion to the amount
of the Premises which is unusable or inaccessible to Tenant in the ordinary
conduct of its business until the repairs are completed.




9.4

Tenant’s Negligence.  If such damage or destruction occurs as a result of the
negligence or willful misconduct of Tenant or Tenants’ employees, agents,
contractors, or invitees, and the proceeds of insurance which are actually
received by Landlord are not sufficient to repair all of the damage, Tenant
shall pay, at Tenant’s sole cost and expense, to Landlord upon demand, the
difference between the cost of repairing the damage and the insurance proceeds
received by Landlord.




9.5

Tenant’s Property.  Landlord shall not be required to repair any injury or
damage to, or to make any repairs or replacements of, any fixtures, furniture,
equipment, or tenant improvements installed in the Premises, and Tenant shall
repair and restore all such property at Tenant’s sole expense.




9.6

Waiver.  Landlord and Tenant hereby waive the provisions of any statutes which
relate to the termination of leases when leased property is damaged or destroyed
and agree that such event shall be governed by the terms of this Lease.





11




--------------------------------------------------------------------------------




10.

Real Property Taxes




10.1

Payment of Taxes.  Landlord shall pay the real property tax, as defined in
Section 10.2, applicable to the Project subject to reimbursement by Tenant of
Tenant’s Share of such taxes in accordance with the provisions of Section 4.2.




10.2

Definition of "Real Property Tax".  As used herein, the term "real property tax"
shall include any form of real estate tax or assessment, general, special,
ordinary, or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy, or tax (other than inheritance, personal
income, estate taxes, or Tennessee’s franchise and excise tax) imposed on the
Project or any portion thereof by any authority having the direct or indirect
power to tax, including any city, county, state, or federal government, or any
school, agricultural, sanitary, fire, street, drainage, or other improvement
district thereof, as against any legal or equitable interest of Landlord in the
Project or in any portion thereof, as against Landlord’s right to rent or other
income therefrom, or as against Landlord’s business of leasing the Project.  The
term "real property tax" shall also include any tax, fee, levy, assessment, or
charge (a) in substitution of, partially or totally, any tax, fee, levy,
assessment, or charge hereinabove included within the definition of "real
property tax", or (b) the nature of which was hereinbefore included within the
definition of "real property tax", or (c) which is imposed as a result of a
change in ownership, as defined by applicable local statutes for property tax
purposes, of the Project or which is added to a tax or charge hereinbefore
included within the definition of real property tax by reason of such change of
ownership, or (d) which is imposed by reason of this transaction, any
modifications, or changes hereto, or any transfers hereof, or (e) transportation
taxes, fees, or assessments, including but not limited to, mass transportation
fees, regional transportation district fees, metro rail fees, trip fees, and
similar fees and assessments, or (f) fees assessed by an air quality management
district or other governmental or quasi-governmental entity regulating pollution
related to other tenant leases, or (g) parking fees or parking taxes paid by
Landlord, or (h) any commercially reasonable expenses incurred by Landlord in
attempting to  reduce, or minimize real property taxes.




10.3

Personal Property Taxes.  Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment, and all
other personal property of Tenant contained in the Premises or related to
Tenant’s use of the Premises.  If any of Tenant’s personal property shall be
assessed with Landlord’s real property, Tenant shall pay to Landlord the taxes
attributable to Tenant within ten (10) days after receipt of a written statement
from Landlord setting forth the taxes applicable to Tenant’s property.




11.

Utilities




11.1

Services Provided by Landlord.  Subject to all governmental rules, regulations,
and guidelines applicable thereto, Landlord shall use its best efforts to
provide HVAC to the Premises for normal office use during the times described in
Section 11.3, reasonable amounts of electricity for normal office lighting and
fractional horsepower office machines, water in the Premises or in the Common
Area for reasonable and normal drinking and lavatory use, replacement light
bulbs and/or fluorescent tubes and ballasts for standard overhead fixtures, and
building standard janitorial services




Services Exclusive to Tenant.  Tenant shall pay for all water, gas, heat,
electricity, telephone, and other utilities and services supplied and/or metered
exclusively to the Premises or to Tenant, together with any taxes thereon., If
any such exclusive services are not separately metered to the Premises, Tenant
shall pay, at Landlord’s option, either Tenant’s Share or a reasonable
proportion to be determined by Landlord of all charges jointly metered with
other premises in the Project.  Notwithstanding, the rights of Landlord to
charge Tenant for such exclusive services shall not be construed to allow
Landlord to charge Tenant for the water, gas, heat, electricity, telephone, and
other utilities and services that are contemplated as Operating Expenses under
this Lease.




11.2

Hours of Service.  Building services and utilities shall be provided Monday
through Friday from 7:00 a.m. to 7:00 p.m. and Saturdays from 8:00 a.m. to 1:00
p.m.  Janitorial services shall be provided Monday through Friday.  HVAC and
other Building services shall not be provided at other times or on nationally
recognized holidays.  Landlord shall use its best efforts to provide HVAC to
Tenant at times other than those set forth above subject to (a) the payment by
Tenant of Landlord’s standard charge, as determined by Landlord from time to
time, in Landlord’s sole discretion, for after-hours HVAC only when requested by
Tenant, and (b) Tenant providing to Landlord at least four (4) hour’s advance
notice of Tenant’s need for after-hours HVAC.  As of the date of this Lease, and
subject to future increases the standard charge for after-hours HVAC is Fifty
Dollars ($50.00) per hour.  Tenant shall pay all after-hours HVAC charges to
Landlord within ten (10) days after Landlord bills Tenant for said charges.





12




--------------------------------------------------------------------------------




11.3

Excess Usage by Tenant.  Notwithstanding the use set forth in Section 1.5,
Tenant shall not use Building utilities or services in excess of those used by
the average office building tenant using its premises for ordinary office and
classroom use.  Tenant shall not install at the Premises office machines,
lighting fixtures, or other equipment which will generate above average heat,
noise, or vibration at the Premises or which will adversely affect the
temperature maintained by the HVAC system.  If Tenant does use Building
utilities or services in excess of those used by the average office building
tenant, Landlord shall have the right, in addition to any other rights or
remedies it may have under this Lease provided Landlord has notified Tenant in
writing of such excess use and afforded Tenant a reasonable opportunity to cure,
to (a) at Tenant’s expense, install separate metering devices at the Premises,
and to charge Tenant for its usage, (b) require Tenant to pay to Landlord all
costs, expenses, and damages incurred by Landlord as a result of such usage, and
(c) require Tenant to stop using excess utilities or services.




11.4

Interruptions.  Tenant agrees that Landlord shall not be liable to Tenant for
its failure to furnish utilities or other services when such failure is
occasioned, in whole or in part, by repairs, replacements, or improvements, by a
strike, lockout, or other labor trouble, by inability to secure electricity,
gas, water, or other fuel at the Project after reasonable effort to do so, by
any accident or casualty whatsoever, by act or default of Tenant or other
parties, or by any other cause beyond Landlord’s reasonable control, and such
failures shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying rent
or performing any of its obligations under this Lease.  Furthermore, Landlord
shall not be liable under any circumstances for loss of property or for injury
to, or interference with, Tenant’s business, including, without limitation, loss
of profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Section
11.  Landlord may comply with voluntary controls or guidelines promulgated by
any governmental entity relating to the use or conservation of energy, water,
gas, light, or electricity or the reduction of automobile or other emissions
without creating any liability of Landlord to Tenant under this Lease.
Notwithstanding anything herein to the contrary, if as the result of a cause of
loss insured by Landlord, Tenant is  unable to reasonably conduct Tenant’s
business at the Premises during normal operating hours as contemplated by this
Lease is interrupted for 96 continuous hours, Base Rent shall abate for the
period commencing on the expiration of the 96 hour period and ending at such
time that Tenant is able to reasonably conduct Tenant’s business at the Premises
during normal operating hours as contemplated by this Lease.




12.

Assignment and Subletting




12.1

Landlord’s Consent Required.  Tenant shall not voluntarily or by operation of
law assign, transfer, hypothecate, mortgage, sublet, or otherwise transfer or
encumber all or any part of  Tenant’s interest in this Lease or in the Premises
(hereinafter collectively a "Transfer"), without Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.
 Landlord shall respond to Tenant’s written request for consent hereunder within
ten(10) business days after Landlord’s receipt of the written request from
Tenant.  Any attempted Transfer without such consent shall be void and shall
constitute a material default and breach of this Lease.  Tenant’s written
request for Landlord’s consent shall include, and Landlord’s ten (10) day
response period referred to above shall not commence, unless and until Landlord
has received from Tenant all of the following information: (1) financial
statements for the proposed assignee or subtenant for the past two (2) years
prepared in accordance with generally accepted accounting principles, (b)
federal tax returns for the proposed assignee or subtenant for the past two (2)
years, (c) a TRW credit report or similar report on the proposed assignee or
subtenant, (d) a detailed description of the business the assignee or subtenant
intends to operate at the Premises, (e) the proposed effective date of the
assignment or sublease, (f) a copy of the proposed sublease or assignment
agreement which includes all of the terms and conditions of the proposed
assignment or sublease,(g) a detailed description of any ownership or commercial
relationship between Tenant and the proposed assignee or subtenant.  If the
obligations of the proposed assignee or subtenant will be guaranteed by any
person or entity, Tenant’s written request shall not be considered complete
until the information described in (a), (b), and (c) of the previous sentence
has been provided with respect to each proposed guarantor.  "Transfer" shall
also include the transfer (a) if Tenant is a corporation, and Tenant’s stock is
not publicly traded over a recognized securities exchange, of more than
fifty-one percent (51%) of the voting stock of such corporation during the term
of this Lease (whether or not in one or more transfers) or the dissolution or
merger of the corporation, or (b) if Tenant is a partnership or other entity, of
more than twenty-five percent (25%) of the profit and loss participation in such
partnership or entity during the term of this Lease (whether or not in one or
more transfers) or the dissolution or liquidation of the partnership.




But Tenant may transfer its interest in the Lease to its parent, a wholly owned
subsidiary, a corporation wholly owned by the same parent, or to another entity
acquiring substantially all of Tenant's





13




--------------------------------------------------------------------------------

assets by an asset sale, merger, or consolidation without Landlord's further
consent if the following conditions have been satisfied:




(i)

At least 10 days before the effective date of any proposed transfer, Tenant
delivers written notice to Landlord stating: (A) the legal name of the proposed
transferee; (B) documentation of the proposed transferee's right to transact
business in this state; (C) as applicable, evidence that the proposed transferee
has net assets (or will have on completion of the transaction net assets) at
least equal to the greater of Tenant's net assets on the Effective Date or at
that time; and (D) documentation of the proposed transaction between Tenant and
the proposed transferee.




(ii)

Before the effective date of any such transfer, Tenant and the proposed
transferee, must deliver to Landlord a fully executed copy of the transfer
documents, which must: (A) provide Tenant and each Guarantor will remain fully
liable to Landlord for any and all obligations under this Lease; (B) state, as
of the effective date of the transfer, Landlord is not in default under the
Lease or specify the nature of Landlord’s default; (C) provide the proposed
transferee will assume all obligations under this Lease and confirm that its
interest in the Premises is subordinate to this Lease; (D) require that the
proposed transferee must pay to Landlord all rent and other consideration for
the use or occupancy of the Premises; and (E) require that the proposed
transferee use the Premises for engaging in the same business as the Tenant.







12.2

Standard for Approval.  Landlord shall not unreasonably withhold its consent to
a Transfer provided that Tenant has complied with each and every requirement,
term, and condition of this Section 12.  Tenant acknowledges and agrees that
each requirement, term, and condition in this Section 12 is a reasonable
requirement, term, or condition.  It shall be deemed reasonable for Landlord to
withhold its consent to a Transfer if any requirement, term, or condition of
this Section 12 is not complied with or (a) the Transfer would cause Landlord to
be in violation of its obligations under another lease or agreement to which
Landlord is a party; b) in Landlord’s reasonable judgment, a proposed assignee
or subtenant has a smaller net worth than Tenant had on the date this Lease was
entered into with Tenant or is less able financially to pay the rents due under
this Lease as and when they are due and payable; (c) a proposed assignee’s or
subtenant’s business will impose a burden on the Project’s parking facilities,
elevators, Common Areas, or utilities that is greater than the burden imposed by
Tenant, in Landlord’s reasonable judgment; (d) the terms of a proposed
assignment or subletting will allow the proposed assignee or subtenant to
exercise a right of renewal, right of expansion, right of first offer, right of
first refusal, or similar right held by Tenant; (e) a proposed assignee or
subtenant does not, in Landlord’s reasonable judgment, have a good credit
rating; (f) a proposed assignee or subtenant refuses to enter into a written
assignment agreement or sublease, reasonably satisfactory to Landlord, which
provides that it will abide by and assume all of the terms and conditions of
this Lease for the term of any assignment or sublease (g) any guarantor of this
Lease refuses to consent to the Transfer or to execute a written agreement
reaffirming the guaranty; (h) Tenant is in default as defined in Section 13.1 at
the time of the request; or (l) if requested by Landlord, the assignee or
sublessee refuses to sign a nondisturbance and attornment agreement in favor of
Landlord’s lender.




12.3

Additional Terms and Conditions.  The following terms and conditions shall be
applicable to any Transfer:




(a)

Regardless of Landlord’s consent, no Transfer shall release Tenant from Tenant’s
obligations hereunder or alter the primary liability of Tenant to pay the rent
and other sums due Landlord hereunder and to perform all other obligations to be
performed by Tenant hereunder or release any guarantor from its obligations
under its guaranty.




(b)

Landlord may accept rent from any person other than Tenant pending approval or
disapproval of an assignment or subletting.




(c)

Neither a delay in the approval or disapproval of a Transfer, nor the acceptance
of rent, shall constitute a waiver or estoppel of Landlord’s right to exercise
its rights and remedies for the breach of any of the terms or conditions of this
Section 12.




(d)

The consent by Landlord to any Transfer shall not constitute a consent to any
subsequent Transfer by Tenant or to any subsequent or successive Transfer by an
assignee or subtenant.  However, Landlord may consent to subsequent Transfers or
any amendments or modifications thereto without notifying Tenant or anyone else
liable on the Lease and without obtaining their consent, and such action shall
not relieve such persons from liability under this Lease.





14




--------------------------------------------------------------------------------




(e)

In the event of any default under this Lease, Landlord may proceed directly
against Tenant, any guarantors, or anyone else responsible for the performance
of this Lease, including any subtenant or assignee, without first exhausting
Landlord’s remedies against any other person or entity responsible therefore to
Landlord, or any security held by Landlord.




(f)

Landlord’s written consent to any Transfer by Tenant shall not constitute an
acknowledgement that no default then exists under this Lease nor shall such
consent be deemed a waiver of any then existing default.




(g)

The discovery of the fact that any financial statement relied upon by Landlord
in giving its consent to an assignment or subletting was materially false shall,
at Landlord’s election, render Landlord’s consent null and void.




(h)

Landlord shall not be liable under this Lease or under any assignment or
sublease to any assignee or subtenant.




(i)

No assignment or sublease may be modified or amended without Landlord’s prior
written consent.




12.4

Additional Terms and Conditions Applicable to Subletting




(a)

Tenant hereby absolutely and unconditionally assigns and transfers to Landlord
all of Tenant’s interest in all rentals and income arising from any sublease
entered into by Tenant, and Landlord may collect such rent and income and apply
same toward Tenant’s obligations under this Lease; provided, however, that until
a default shall occur in the performance of Tenant’s obligations under this
Lease, Tenant may receive, collect, and enjoy the rents accruing under such
sublease.  Landlord shall not, by reason of this or any other assignment of such
rents to Landlord nor by reason of the collection of the rents from a subtenant,
be deemed to have assumed or recognized any sublease or to be liable to the
subtenant for any failure of Tenant to perform and comply with any of Tenant’s
obligations to such subtenant under such sublease, including, but not limited
to, Tenant’s obligation to return any security deposit.  Tenant hereby
irrevocably authorizes and directs any such subtenant, upon receipt of a written
notice from Landlord stating that a default exists in the performance of
Tenant’s obligations under this Lease, to pay to Landlord the rents due as they
become due under the sublease.  Tenant agrees that such subtenant shall have the
right to rely upon any such statement and request from Landlord, and that such
subtenant shall pay such rents to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice from or
claim from Tenant to the contrary.




(b)

In the event Tenant shall default in the performance of its obligations under
this Lease, Landlord, at its option and without any obligation to do so, may
require any subtenant to attorn to Landlord, in which event Landlord shall
undertake the obligations of Tenant under such sublease from the time of the
exercise of said option to the termination of such sublease; provided, however,
Landlord shall not be liable for any prepaid rents or security deposit paid by
such subtenant to Tenant or for any other prior defaults of Tenant under such
sublease.




12.5

Transfer Premium from Assignment or Subletting.   Landlord shall be entitled to
receive from Tenant (as and when received by Tenant) after Tenant has deducted
all reasonable direct and out of pocket expenses, as an item of additional rent
fifty percent (50%) of all amounts received by Tenant from such assignee or
subtenant in excess of the amounts payable by Tenant to Landlord hereunder (the
“Transfer Premium”).  “Transfer Premium” shall mean all Base Rent, additional
rent, or other consideration of any type whatsoever payable by the assignee or
subtenant in excess of the Base Rent and additional rent payable by Tenant under
this Lease.  If less than all of the Premises is transferred, the Base Rent and
the additional rent shall be determined on a per rentable square foot basis.  




12.6

Landlord’s Option to Recapture Space.  Notwithstanding anything to the contrary
contained in this Section 12, Landlord shall have the option, by giving written
notice to Tenant within ten(10) business days after receipt of any request by
Tenant to assign this Lease or to sublease space in the Premises, to terminate
this Lease with respect to said space as of the date thirty (30) days after
Landlord’s election.  In the event of a recapture by Landlord, if this Lease
shall be canceled with respect to less than the entire Premises, the Base Rent,
Tenant’s Share of Operating Expense increase, and the number of parking spaces
Tenant may use shall be adjusted on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the original Premises, and this Lease as so amended shall





15




--------------------------------------------------------------------------------

continue thereafter in full force and effect, and upon request of either party,
the parties shall execute written confirmation of same.  If Landlord recaptures
only a portion of the Premises, it shall construct and erect at its sole cost
such partitions as may be required to sever the space to be retained by Tenant
from the space recaptured by Landlord.  Landlord may, at its option, lease any
recaptured portion of the Premises to the proposed subtenant or assignee or to
any other person or entity without liability to Tenant.  Tenant shall not be
entitled to any portion of the profit, if any, Landlord may realize on account
of such termination and reletting.  Tenant acknowledges that the purpose of this
Section 12.6 is to enable Landlord to control the leasing of space in the
Project.??  Tenant acknowledges and agrees that the requirements of the Section
12.6 are commercially reasonable and are consistent with the intentions of
Landlord and Tenant.




12.7

Landlord’s Expenses.  In the event Tenant shall assign this Lease or sublet the
Premises or request the consent of Landlord to any Transfer, then Tenant shall
pay Landlord’s reasonable costs and expenses incurred in connection therewith,
including, but not limited to, attorneys’, architects’, accountants’,
engineers’, or other consultants’ fees limited to five thousand ($5,000.00).




13.  Default; Remedies  




13.1

Default by Tenant.  Landlord and Tenant hereby agree that the occurrence of any
one or more of the following events is a material default by Tenant under this
Lease and that said default shall give Landlord the rights described in Section
13.2.  Landlord or Landlord’s authorized agent shall have the right to serve any
notice of default, notice to pay rent or quit, or similar notice.




(a)  Tenant’s failure to make any payment of Basic Rent, Tenant’s Share of
Operating Expense increases, parking charges, charges for after-hours HVAC, late
charges, or any other payment required to be made by Tenant hereunder, as and
when due, where such failure shall continue for a period of three (3) days after
written notice thereof from Landlord to Tenant.  In the event that Landlord
serves Tenant with a notice to pay rent or quit pursuant to applicable unlawful
detainer statutes, such notice shall also constitute the notice required by this
Section 13.1(a).




(b)  The abandonment of the Premises by Tenant in which event Landlord shall not
be obligated to give any notice of default to Tenant.




(c)  The failure by Tenant to observe or perform any of the covenants,
conditions, or provisions of this Lease to be observed or performed by Tenant
(other than those referenced in Sections 13.1(a) and (b) above), where such
failure shall continue for a period of ten (10) days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s nonperformance is such that more than ten (10) days are reasonably
required for its cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said ten (10) day period and thereafter
diligently pursues such cure to completion.  In the event that Landlord serves
Tenant with a notice to quit pursuant to applicable unlawful detainer statues,
said notice shall also constitute the notice required by this Section 13.1(c).




(d)  (i)  The making by Tenant or any guarantor of any general arrangement or
general assignment for the benefit of creditors; (ii)  Tenant or any guarantor
becoming a "debtor" as defined in 11 U.S.C. 101 or any successor statute thereto
(unless, in the case of a petition filed against Tenant or guarantor, the same
is dismissed within sixty (60) days; (iii)  the institution of proceedings
seeking the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days or the institution of a foreclosure proceeding against Tenant’s real
or personal property; or (iv) the attachment, execution, or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where such seizure is not discharged within
thirty (30) days.  In the event that any provision of this Section 13.1(d) is
contrary to any applicable law, such provision shall be of no force or effect.




(e)  The discovery by Landlord that any financial statement, representation, or
warranty given to Landlord by Tenant, or by any guarantor of Tenant’s
obligations hereunder, is or was materially false.




(f)  If Tenant is a corporation, partnership, limited liability company or other
form of business entity, the dissolution or liquidation of Tenant.





16




--------------------------------------------------------------------------------




13.2

Remedies

(a)

In the event of any default or breach of this Lease by Tenant, Landlord may, at
any time thereafter, with or without notice or demand, and without limiting
Landlord in the exercise of any right or remedy which Landlord may have by
reason of such default:




(i)  terminate Tenant’s right to possession of the Premises by any lawful means,
in which case this Lease and the Term hereof shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord.  If Landlord
terminates this Lease, Landlord may recover from Tenant (a) the worth at the
time of award of the unpaid rent which had been earned at the time of
termination; (b) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; (c) the worth at the time of award of the amount by which
the unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could be reasonably avoided; and
(d) any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform its obligations under the
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to, the cost of recovering possession of
the Premises, expenses of re-leasing, including necessary renovation and
alteration of the Premises, reasonable attorneys’ fees, any real estate
commissions actually paid by Landlord, and the unamortized value of any free
rent, reduced rent, tenant improvement allowance, or other economic concessions
provided by Landlord.  Landlord shall in no event be liable in any way
whatsoever for failure to relet the Premises or, in the event that the Premises
or any part or parts thereof are relet, for failure to collect the rent thereof
under such reletting.  The "worth at time of award" of the amounts referred to
in Section 13.2(a)(i)(a) and (b) shall be computed by allowing interest at the
lesser of two percent (2%) per annum over the "prime rate" as established by
Bank of America of Tennessee, N.A., or the maximum interest rate permitted by
applicable law.  The worth at the time of award of the amount referred to in
Section 13.2(a)(i)(c) shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of Baltimore at the time of award plus
one percent (1%).  For purposes of this Section 13.2(a)(i), "rent" shall be
deemed to be all monetary obligations required to be paid by Tenant pursuant to
the terms of this Lease.




(ii)  maintain Tenant’s right of possession in which event Landlord shall have
the remedy which permits Landlord to continue this Lease in effect after
Tenant’s breach and abandonment and recover rent as it becomes due.




(iii)  collect sublease rents (or appoint a receiver to collect such rent) and
otherwise perform Tenant’s obligations at the Premises, it being agreed,
however, that the appointment of a receiver for Tenant shall not constitute an
election by Landlord to terminate this Lease.




(iv)  pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Premises are located.




(b)

No remedy or election hereunder shall be deemed exclusive, but shall, wherever
possible, be cumulative with all other remedies at law or in equity.




(c)

If Tenant abandons or vacates the Premises, Landlord may re-enter the Premises
and such re-entry shall not be deemed to constitute Landlord’s election to
accept a surrender of the Premises or to otherwise relieve Tenant from liability
for its breach of this Lease.  No surrender of the Premises shall be effective
against Landlord unless Landlord has entered into a written agreement with
Tenant in which Landlord expressly agrees to (i) accept a surrender of the
Premises and (ii) relieve Tenant of liability under the Lease.  The delivery of
keys to Landlord or any employee or agent of Landlord shall not constitute the
termination of the Lease or the surrender of the Premises.




13.3

Multiple Defaults by Tenant.  




(a)

Tenant acknowledges that any rights or options of first refusal, or to extend
the Term, to expand the  size of the Premises, to purchase the Premises or the
Building, or other similar rights or options which have been granted to Tenant
under this Lease are conditioned upon the prompt and diligent performance of the
terms of this Lease by Tenant.  Accordingly, should Tenant default under this
Lease on two (2) or more occasions during any twelve (12) month period, in
addition to all other remedies available to Landlord, all such rights and
options shall automatically, and without further action on the part of any
party, expire and be of no further force and effect.





17




--------------------------------------------------------------------------------




(b)

Should Tenant default in the payment of Base Rent, Additional Rent, or any other
sums payable by   Tenant under this Lease Agreement on two (2) or more occasions
during any twelve (12) month period, regardless of whether Landlord permits such
default to be cured, then, in addition to all other remedies otherwise available
to Landlord, Tenant shall, within ten (10) days after demand by Landlord, post a
Security Deposit in, or increase the existing Security Deposit to, a sum equal
to three (3) months’ installments of Base Rent.  The additional Security Deposit
shall be governed by the terms of this Lease.




(c)

Should Tenant default under this Lease on two (2) or more occasions during any
twelve (12) month period, in addition to all other remedies available to
Landlord, any default notice requirements or cure periods otherwise set forth in
this Lease Agreement with respect to a default by Tenant shall not apply.




13.4

Default by Landlord.   Landlord shall not be in default under this Lease unless
Landlord fails to perform obligations required of Landlord within thirty (30)
days after written notice by Tenant to Landlord and to the holder of any
mortgage or deed of trust encumbering the Project whose name and address shall
have theretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for its cure, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently pursues the same to completion.  This Lease and the obligations of
Tenant hereunder shall not be affected or impaired because Landlord is unable to
fulfill any of its obligations hereunder or is delayed in doing so, if such
inability or delay is caused by reason of strike or other labor problems, acts
of God, riot, insurrection, governmental actions or requirements, or any other
cause beyond the reasonable control of Landlord, and the time for Landlord’s
performance shall be extended for the period of any such delay.




13.5

Late Charges.  Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Rent, Tenant’s Share of Operating Expense increases, parking
charges, after-hours HVAC charges, or other sums due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain.  Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on Landlord by the terms of any mortgage or trust deed encumbering the
Project.  Accordingly, if any installment of Base Rent, Tenant’s Share of
Operating Expense increases, parking charges, after-hours HVAC charges, or any
other sum due from Tenant shall not be received by Landlord when such amount
shall be due, then, without any requirement for notice to Tenant, Tenant shall
pay to Landlord a late charge equal to six percent (6%)of the monthly base
rent..  The parties hereby agree that such late charge represents a fair and
reasonable estimate of the additional costs Landlord will incur by reason of
late payment by Tenant.  Acceptance of such late charge by Landlord shall in no
event constitute a waiver of Tenant’s default with respect to such overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder including the assessment of interest under Section
13.5. Notwithstanding, Landlord shall waive its Late Charge one (1) time during
any calendar year provided Landlord receives the Base Rent payment or other
non-payment within five (5) days from Landlord’s written notice that the payment
was not received.




13.6

Interest on Past-due Obligations.  Except as expressly herein provided, any
amount due to Landlord that is not paid when due shall bear interest at the
lesser of two percent (2%) per annum over the "prime rate" as established by
Bank of America of Tennessee, N.A. from time to time, or the maximum rate
permitted by applicable law.  Payment of such interest shall not excuse or cure
any default by Tenant under this Lease, provided, however, that interest shall
not be payable on late charges incurred by Tenant nor on any amounts upon which
late charges are paid by Tenant.




13.7

Payment of Rent after Default.  If Tenant fails to pay Base Rent, Tenant’s Share
of Operating Expense increases, parking charges, or any other monetary
obligation due hereunder on the date it is due, after Tenant’s third failure to
pay any monetary obligation on the date it is due, at Landlord’s option, all
monetary obligations of Tenant hereunder shall thereafter be paid by cashier’s
check.  If Landlord has required Tenant to make said payments by cashier’s
check, Tenant’s failure to make a payment by cashier’s check shall be a material
default hereunder.




14.

Landlord’s Right to Cure Tenant's Default; Payments by Tenant.  All covenants
and agreements to be kept or performed by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any reduction
of rent.  If Tenant shall fail to perform any of its obligations under this
Lease, within a reasonable time after such performance is required by the terms
of this Lease, Landlord may, but shall not be obligated to, after three (3)
days’ prior written notice to Tenant, make any such payment or perform any such
act on Tenant’s behalf without waiving its rights based upon any default of
Tenant and without releasing Tenant from any obligations hereunder.  Tenant
shall pay to





18




--------------------------------------------------------------------------------

Landlord, within ten (10) days after delivery by Landlord to Tenant of
statements therefore, an amount equal to the expenditures reasonably made by
Landlord in connection with the remedying by Landlord of Tenant’s defaults
pursuant to the provisions of this Section 14.




15.

Condemnation.   If any portion of the Premises or the Project is taken under the
power of eminent domain, or sold under the threat of the exercise of said power
(all of which are herein called "condemnation"), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs, provided that if so much of the Premises or
Project are taken by such condemnation as would substantially and adversely
affect the operation and profitability of Tenant’s business conducted from the
Premises and said taking lasts for ninety (90) days or more, Tenant shall have
the option, to be exercised only in writing within thirty (30) days after
Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within thirty (30) days after the condemning authority
shall have taken possession), to terminate this Lease as of the date the
condemning authority takes such possession.  If a taking lasts for less than
ninety (90) days, Tenant’s rent shall be abated during said period but Tenant
shall not have the right to terminate this Lease.  If Tenant does not terminate
this Lease in accordance with the foregoing, this Lease shall remain in full
force and effect as to the portion of the Premises remaining except that the
rent and Tenant’s Share of Operating Expenses shall be reduced in the proportion
that the usable floor area of the Premises taken bears to the total usable floor
area of the Premises.  Common Areas taken shall be excluded from the Common
Areas usable by Tenant and no reduction of rent shall occur with respect thereto
or by reason thereof.  Landlord shall have the option, in its sole discretion,
to terminate this Lease as of the taking of possession by the condemning
authority by giving written notice to Tenant of such election within thirty (30)
days after receipt of notice of a taking by condemnation of any part of the
Premises or the Project.  Any award for the taking of all or any part of the
Premises or the Project under the power of eminent domain or any payment made
under threat of the exercise of such power shall be the property of Landlord,
whether such award shall be made as compensation for diminution in value of the
leasehold or for the taking of the fee as severance damages or as damages for
tenant improvements, provided, however, that Tenant shall be entitled to any
separate award for loss of or damage to Tenant’s trade fixtures and removable
personal property and any award available for the relocation of Tenant’s
business.  In the event that this Lease is not terminated by reason of such
condemnation and subject to the requirements of any lender that has made a loan
to Landlord encumbering the Project, Landlord shall, to the extent of severance
damages received by Landlord in connection with such condemnation, repair any
damage to the Project caused by such condemnation except to the extent that
Tenant has been reimbursed therefore by the condemning authority.  Tenant shall
pay any amount in excess of such severance damages required to complete such
repair.  Except as set forth in this Section 15, Landlord shall have no
liability to Tenant for interruption of Tenant’s business upon the Premises,
diminution of Tenant’s ability to use the Premises, or other injury or damage
sustained by Tenant as a result of such condemnation.




16.  Vehicle Parking




16.1

Use of Parking Facilities.  During the Term and subject to the rules and
regulations attached hereto as Exhibit "C" as modified by Landlord from time to
time (the "Rules"), Tenant shall be entitled to use the number of parking spaces
set forth in Section 1.13 in the parking facility of the Project at no cost to
Tenant, unless as provided or required elsewhere herin.  Landlord may, in its
sole discretion, assign tandem parking spaces to Tenant and designate the
location of any reserved parking spaces.  Landlord reserves the right at any
time to relocate Tenant’s reserved and unreserved parking spaces so long as the
relocated parking spaces remain proximate to the Project.  If Tenant commits or
allows in the parking facility any of the activities prohibited by the Lease or
the Rules, then Landlord shall have the right, without notice, in addition to
such other rights and remedies that it may have, to remove or tow away the
vehicle involved and charge the cost to Tenant, which cost shall be immediately
payable by Tenant upon demand by Landlord.  Tenant’s parking rights are the
personal rights of Tenant and Tenant shall not transfer, assign, or otherwise
convey its parking rights separate and apart from this Lease.




17.  Broker’s Fee.  Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker, or finder other than the persons, if any, listed in
Section 1.15 in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder’s fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend, and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys’ fees, or liability for compensation
or charges which may be claimed by any such unnamed broker, finder, or other
similar party by reason of any dealings, actions, or agreements of the
indemnifying party.





19




--------------------------------------------------------------------------------

18.

Estoppel Certificate




18.1

Delivery of Certificate.  Tenant shall at any time upon not less than ten (10)
days’ prior written notice from Landlord execute, acknowledge, and deliver to
Landlord a statement in writing certifying such information as Landlord may
reasonably request including, but not limited to, the following:  (a) that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease, as so modified, is
in full force and effect), (b) the date to which the Base Rent and other charges
are paid in advance and the amounts so payable, (c) that there are not, to
Tenant’s knowledge, any uncured defaults or unfulfilled obligations on the part
of Landlord, or specifying such defaults or unfulfilled obligations, if any are
claimed, and (d) that all tenant improvements to be constructed by Landlord, if
any, have been completed in accordance with Landlord’s obligations and Tenant
has taken possession of the Premises.  Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of the Project.




18.2

Failure to Deliver Certificate.  At Landlord’s option, the failure of Tenant to
deliver such statement within such time shall constitute a material default of
Tenant hereunder, or it shall be conclusive upon Tenant that (a) this Lease is
in full force and effect, without modification except as may be represented by
Landlord, (b) there are no uncured defaults in Landlord’s performance, (c) not
more than one month’s Base Rent has been paid in advance, and (d) all tenant
improvements to be constructed by Landlord, if any, have been completed in
accordance with Landlord’s obligations and Tenant has taken possession of the
Premises.




18.3

Financial Information.  Two (2) times per calendar year, if Landlord desires to
finance, refinance, or sell the Project or any part thereof, Tenant hereby
agrees to deliver, and to cause any guarantor of Tenant’s obligations to
deliver, to any lender or purchaser designated by Landlord such financial
statements of Tenant or any guarantor and other information as may be reasonably
required by such lender or purchaser.  All such financial statements shall be
received by Landlord and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.




19.  Landlord’s Liability.  Tenant acknowledges that Landlord shall have the
right to transfer all or any portion of its interest in the project and to
assign this Lease to the transferee.  Tenant agrees that in the event of such a
transfer Landlord shall automatically be released from all liability under this
Lease; and Tenant hereby agrees to look solely to Landlord’s transferee for the
performance of Landlord’s obligations hereunder after the date of the transfer.
 Upon such a transfer, Landlord shall, at its option, return Tenant’s security
deposit to Tenant or transfer Tenant’s security deposit to Landlord’s transferee
and, in either event, Landlord shall have no further liability to Tenant for the
return of its security deposit.  Subject to the rights of any lender holding a
mortgage or deed of trust encumbering all or part of the Project, Tenant agrees
to look solely to Landlord’s equity interest in the Project for the collection
of any judgment requiring the payment of money by Landlord arising out of (a)
Landlord’s failure to perform its obligations under this Lease, or (b) the
negligence or willful misconduct of Landlord, its partners, employees, and
agents.  No partner, employee, or agent of Landlord shall be personally liable
for the performance of Landlord’s obligations hereunder or be named as a party
in any lawsuit arising out of or related to, directly or indirectly, this Lease
and the obligations of Landlord hereunder.  The obligations under this Lease do
not constitute personal obligations of the individual partners of Landlord, and
Tenant shall not seek recourse against the individual partners of Landlord or
their assets.




20.  Indemnity.  




20.1

Tenant’s Indemnification.

Tenant shall indemnify, defend, and hold harmless Landlord, its agents,
partners, and employees from and against any and all claims for damage to the
person or property of any person or entity arising from Tenant’s use of the
Project, or from the conduct of Tenant’s business, or from any activity, work,
or things done, permitted, or suffered by Tenant in or about the Project and
shall further indemnify, defend, and hold harmless Landlord, its agents,
partners, and employees from and against any and all claims, costs, and expenses
arising from any breach or default in the performance of any obligation of
Tenant to be performed under the terms of this Lease, or arising from any act or
omission of Tenant, or any of Tenant’s agents, contractors, employees, or
invitees, and from and against all costs, attorneys’ fees, expenses, and
liabilities incurred by Landlord, its agents, partners, and employees as the
result of any such use, conduct, activity, default, or negligence.  In case any
action or proceeding is brought against Landlord, its agents, partners, and
employees, Tenant shall defend Landlord and its agents, partners, and employees
at Tenant’s expense by counsel reasonably satisfactory to Landlord and Landlord
shall cooperate with Tenant in such defense.  Landlord need not have first paid
any claim in order to be so indemnified.  This indemnity shall survive the
expiration or sooner termination of this Lease.   





20




--------------------------------------------------------------------------------




20.2

Landlord’s Indemnification.  Landlord shall indemnify, defend, and hold harmless
Tenant, its agents, partners, and employees from and against any and all claims
for damage to the person or property of any person or entity arising from
Landlord’s use of the Project, or from the conduct of Landlord’s business, or
from any activity, work, or things done, permitted, or suffered by Landlord in
or about the Project and shall further indemnify, defend, and hold harmless
Tenant, its agents, partners, and employees from and against any and all claims,
costs, and expenses arising from any breach or default in the performance of any
obligation of Landlord to be performed under the terms of this Lease, or arising
from any act or omission of Landlord, or any of Landlord’s agents, contractors,
employees, or invitees, and from and against all costs, attorneys’ fees,
expenses, and liabilities incurred by Tenant, its agents, partners, and
employees as the result of any such use, conduct, activity, default, or
negligence.  In case any action or proceeding is brought against Tenant, its
agents, partners, and employees, Landlord shall defend Tenant and its agents,
partners, and employees at Landlord’s expense by counsel reasonably satisfactory
to Tenant and tenant shall cooperate with Landlord in such defense.  Tenant need
not have first paid any claim in order to be so indemnified.  This indemnity
shall survive the expiration or sooner termination of this Lease.  Such
indemnification by Landlord shall not include an indemnification of Tenant
against losses arising from acts or omissions of other tenants. Landlord does
covenant and agree to use commercially reasonable efforts to enforce the
obligation of such other tenants (or their insurance companies) with respect to
such losses.




21.  Exemption of Landlord from Liability.  Tenant hereby agrees that Landlord
shall not be liable for injury to Tenant’s business or any loss of income
therefrom or for loss of or damage to the goods, wares, merchandise, or other
property of Tenant, Tenant’s employees, invitees, customers, or any other person
in or about the Project, nor shall Landlord be liable for injury to the person
of Tenant, Tenant’s employees, agents, or contractors,, whether such damage or
injury is caused by or results from any cause whatsoever including, but not
limited to, theft, criminal activity at the Project, negligent security
measures, bombings or bomb scares, hazardous waste, fire, steam, electricity,
gas, water, or rain, breakage of pipes, sprinklers, plumbing, air conditioning,
or lighting fixtures, or from any other cause, whether said damage or injury
results from conditions arising upon the Premises or upon other portions of the
Project, or from other sources or places, or from new construction or the
repair, alteration, or improvement of any part of the Project, or of the
equipment, fixtures, or appurtenances applicable thereto, and regardless of
whether the cause of the damage or injury arises out of Landlord’s or its
employees’ or agents’ negligent or intentional acts.  Landlord shall not be
liable for any damages arising from any act or neglect of any other tenant,
occupant, or user of the Project, nor from the failure of Landlord to enforce
the provisions of the Lease or any other tenant of the Project.  Tenant, as a
material part of the consideration to Landlord hereunder, hereby assumes all
risk of damage to property of Tenant or injury to persons in, upon, or about the
Project arising from any cause, including Landlord’s negligence or the
negligence of its agents, partners, or employees, and Tenant hereby waives all
claims in respect thereof against Landlord, its agents, partners, and employees.




22.  Hazardous Material.  For purposes of this Lease, the term "Hazardous
Material" means any hazardous substance, hazardous waste, infectious waste, or
toxic substance, material, or waste which becomes regulated or is defined as
such by any local, state, or federal governmental authority.  Except for small
quantities of ordinary office supplies such as copier toners, liquid paper,
glue, ink, and common household cleaning materials, Tenant shall not cause or
permit any Hazardous Material to be brought, kept, or used in or about the
Premises or the Project by Tenant, its agents, employees, contractors, or
invitees.  Any Hazardous Materials that Tenant is authorized to bring, keep or
use in or about the Premises shall be stored, used and disposed of in accordance
with all requirements of applicable law.  Tenant hereby agrees to indemnify
Landlord from and against any breach by Tenant of the obligations stated in the
preceding sentence, and agrees to defend and hold Landlord harmless from and
against any and all claims, judgments, damages, penalties, fees, costs,
liabilities, or losses, including, without limitation, diminution in value of
the Project, damages for the loss or restriction or use of rentable space or of
any amenity of the Project, damages arising from any adverse impact on marketing
of space in the Project, sums paid in settlement of claims, attorneys’ fees,
consultant fees, and expert fees) which arise during or after the Term of this
Lease as a result of such breach.  This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions and any cleanup, remedial removal, or
restoration work required due to the presence of Hazardous Material.  Tenant
shall promptly notify Landlord of any release of a Hazardous Material in the
Premises or at the Project of which Tenant becomes aware, whether caused by
Tenant or any other person or entity.  The provisions of this Section 22 shall
survive the termination of the Lease.




23.  Medical Waste Disposal.  If Tenant produces medical waste, Landlord may, at
its option, provide medical waste disposal services to Tenant.  If Landlord
elects to provide such services, Landlord may require Tenant to use said
services.  Landlord, at its option, may bill Tenant directly for such services,
which amounts shall then constitute additional rent hereunder, or Landlord may
include the cost of providing such services in Operating Expenses.  Tenant
waives its right to the





21




--------------------------------------------------------------------------------

fullest extent allowed by law to assert any claim against Landlord in connection
with the negligent provision of medical waste disposal services by Landlord.  In
the event Landlord is unable or chooses not to provide such disposal services to
Tenant, Tenant shall arrange for the disposal of its medical waste and such
disposal shall be done in compliance with all applicable laws.  Tenant hereby
agrees to indemnify, defend, and hold harmless Landlord against any cost, loss,
ability, action, suit, or expense (including attorneys’ fees) arising out of or
relating to the existence of or the disposal of medical waste produced by Tenant
at the Premises.




24.  Tenant Improvements.  Tenant acknowledges and agrees that Landlord shall
not be obligated to construct any tenant improvements on behalf of Tenant unless
the improvements are shown on  Schedule 1 attached to the lease.  The space plan
shall not be effective unless separately initialed by Landlord. Except as set
forth in Schedule 1, it is specifically understood and agreed that Landlord has
no obligation and has made no promises to alter, remodel, improve, renovate,
repair, or decorate the Premises, the Project, or any part thereof, or to
provide any allowances for such purposes, and that no representations respecting
the condition of the Premises or the Project have been made by Landlord to
Tenant.




25.  Subordination




25.1

Effect of Subordination.  This Lease, and any Option (as defined in Section 26
below) granted hereby shall be subordinate to any ground lease, mortgage, deed
of trust, or any other hypothecation or security now or hereafter placed upon
the Project and to any and all advances made on the security thereof and to all
renewals, modifications, consolidations, replacements, and extensions thereof.
 Notwithstanding such subordination, Tenant’s right to quiet possession of the
Premises shall not be disturbed if Tenant is not in default and so long as
Tenant shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms.  At the
request of any mortgagee, trustee, or ground lessor, Tenant shall attorn to such
person or entity.  If any mortgagee, trustee, or ground lessor shall elect to
have this Lease and any Options granted hereby prior to the lien of its
mortgage, deed of trust, or ground lease, and shall give written notice thereof
to Tenant, this Lease and such Options shall be deemed prior to such mortgage,
deed of trust, or ground lease, whether this Lease or such Options are dated
prior or subsequent to the date of said mortgage, deed of trust, or ground lease
or the date of recording thereof.




25.2

Execution of Documents. Tenant agrees to execute and acknowledge any documents
required to effectuate an attornment, a subordination, or to make this Lease or
any Option granted herein prior to the lien of any mortgage, deed of trust, or
ground lease, as the case may be.  Tenant’s failure to execute such documents
within ten (10) days after written demand shall constitute a material default by
Tenant hereunder or, at Landlord’s option, Landlord shall have the right to
execute such documents on behalf of Tenant as Tenant’s attorney-in-fact.  Tenant
does hereby make, constitute, and irrevocably appoint Landlord as Tenant’s
attorney-in-fact and in Tenant’s name, place, and stead, to execute such
documents in accordance with this Section 25.2, said appointment to be a power
during the Term of this Lease coupled with an interest and irrevocable.




26.  Options




26.1  Definition.  As used in this Lease, the word "Option" has the following
meaning:  (1) the right or option to extend the Term of this Lease or to renew
this Lease, and (2) the option or right of first refusal to lease the Premises
or the right of first offer to lease the Premises or the right of first refusal
to lease other space within the Project or the right of first offer to lease
other space within the Project.  Any Option granted to Tenant by Landlord must
be evidenced by a written option agreement attached to this Lease as a rider or
addendum or said option shall be of no force or effect




26.2

Options Personal.  Each Option granted to Tenant in this Lease, if any, is
personal to the original Tenant and may be exercised only by the original Tenant
while occupying the entire Premises and may not be exercised or be assigned,
voluntarily or involuntarily, by or to any person or entity other than Tenant,
including, without limitation, any permitted transferee as defined in Section
12.  The Options, if any, herein granted to Tenant are not assignable separate
and apart from this Lease nor may any Option be separated from this Lease in any
manner, either by reservation or otherwise.  If at any time an Option is
exercisable by Tenant, the Lease has been assigned, or a sublease exists as to
any portion of the Premises, the Option shall be deemed null and void and
neither Tenant nor any assignee or subtenant shall have the right to exercise
the Option.




26.3

Multiple Options.  In the event that Tenant has multiple Options to extend or
renew this Lease, a later Option cannot be exercised unless the prior Option to
extend or renew this Lease has been so exercised.





22




--------------------------------------------------------------------------------




26.4

Effect of Default on Options.  Tenant shall have no right to exercise an Option
(i) during the time commencing from the date Landlord gives to Tenant a notice
of default pursuant to Section 13.1 and continuing until the noncompliance
alleged in said notice of default is cured, or (ii) if Tenant is in default of
any of the terms, covenants, or conditions of this Lease.  The period of time
within which an Option may be exercised shall not be extended or enlarged by
reason of Tenant’s inability to exercise an Option because of the provisions of
this Section 26.4.




26.5

Limitations on Options.  Notwithstanding anything to the contrary contained in
any rider or addendum to this Lease, any options, rights of first refusal, or
rights of first offer granted hereunder shall be subject and secondary to
Landlord’s right to first offer and lease any such space to any tenant who is
then occupying or leasing such space at the time the space becomes available for
leasing and shall be subject and subordinated to any other options, rights of
first refusal, or rights of first offer previously given to any other person or
entity. Any options in this lease will be secondary to expansion and purchase
rights of existing tenants within the Building.




27.  Landlord Reservations.  Landlord shall have the right: (a) to change the
name and address of the Project or Building upon not less than ninety (90) days
prior written notice; (b) to, at Tenant’s expense, provide and install Building
standard graphics on or near the door of the Premises and such portions of the
 Common Areas as Landlord shall determine, in Landlord’s sole discretion; (c) to
permit any tenant the exclusive right to conduct any business as long as such
exclusive right does not conflict with any rights expressly given herein; and
(d) to place signs, notices, or displays upon the roof, interior, exterior, or
Common Areas of the Project.  Tenant shall not use a representation
(photographic or otherwise) of the Building or the Project or their name(s) in
connection with Tenant’s business or suffer or permit anyone, except in an
emergency, to go upon the roof of the Building.  Landlord reserves the right to
use the exterior walls of the Premises, and the area beneath, adjacent to, and
above the Premises together with the right to install, use, maintain, and
replace equipment, machinery, pipes, conduits, and wiring through the Premises
which serve other parts of the Project provided that Landlord’s use does not
unreasonably interfere with Tenant’s use of the Premises.




28.  Changes to Project.  Landlord shall have the right, in Landlord’s sole
discretion, from time to time, to make changes to the size, shape, location,
number, and extent of the improvements comprising the Project (hereinafter
referred to as "Changes") including, but not limited to, the Project interior
and exterior, the Common Areas, elevators, escalators, restrooms, HVAC,
electrical systems, communication systems, fire protection and detection
systems, plumbing systems, security systems, parking control systems, driveways,
entrances, parking spaces, parking areas, and landscaped areas.  In connection
with the Changes, Landlord may, among other things, erect scaffolding or other
necessary structures at the Project, limit or eliminate access to portions of
the Project, including portions of the Common Areas, or perform work in the
Building, which work may create noise, dust, or leave debris in the Building.
 Tenant hereby agrees that such Changes and Landlord’s actions in connection
with such Changes shall in no way constitute a constructive eviction of Tenant
or entitle Tenant to any abatement of rent.  Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Changes, nor
shall Tenant be entitled to any compensation or damages from Landlord for any
inconvenience or annoyance occasioned by such Changes or Landlord’s actions with
such Changes.  Notwithstanding, Landlord shall use commercially reasonable
efforts to minimize the interference to Tenant’s Use as provided herein as well
as access to the Premises by Tenant’s employees, customers, contractors and
visitors.




29.  Substitution of Other Premises.  “INTENTIONALLY DELETED”  




30.  Holding Over.  If Tenant remains in possession of the Premises or any part
thereof after the expiration or earlier termination of the term hereof with
Landlord’s consent, such occupancy shall be a tenancy from month to month upon
all the terms and conditions of this Lease pertaining to the obligations of
Tenant, except that the Base Rent payable shall be one hundred and fifty percent
(150%) of the Base Rent payable immediately preceding the termination date of
this Lease and all Options, if any, shall be deemed terminated and be of no
further effect.  If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Term hereof without Landlord’s consent,
Tenant shall, at Landlord’s option, be treated as a tenant at sufferance or a
trespasser.  Nothing contained herein shall be construed to constitute
Landlord’s consent to Tenant holding over at the expiration or earlier
termination of the Lease Term.  In the event Tenant holds over, and Landlord
provides Tenant written notification of Landlord’s eminent re-tenanting of the
Premises, and Tenant thereafter holds over for more than ninety (90) from the
date of such notification then Tenant hereby agrees to indemnify, hold harmless,
and defend Landlord from any cost, loss, claim, or liability (including
attorneys’ fees) Landlord may incur as a result of Tenant’s failure to surrender
possession of the Premises to Landlord upon the termination of this Lease.





23




--------------------------------------------------------------------------------




31.  Landlord’s Access




31.1

Access.  Landlord and Landlord’s agents and employees shall have the right to
enter the Premises at reasonable times for the purpose of inspecting the
Premises, performing any services required of Landlord, showing the Premises to
prospective purchasers, lenders, or tenants, undertaking safety measures, and
making alterations, repairs, improvements, or additions to the Premises or the
Project.  In the event of an emergency, Landlord may gain access to the Premises
by any reasonable means, and Landlord shall not be liable to Tenant for damage
to the Premises or to Tenant’s property resulting from such access.  Landlord
may at any time place on or about the Building For Sale or For Lease signs, and
Landlord may at any time during the last one hundred twenty (120) days of the
Term hereof place on or about the Premises For Lease signs.




31.2

Keys.  Landlord shall have the right to retain keys to the Premises and to
unlock all doors at the Premises, and, in the case of emergency, to enter the
Premises by any reasonably appropriate means, and any such entry shall not be
deemed a forcible or unlawful entry or detainer of the Premises or an eviction.
 Tenant waives any claims for damages or injuries or interference with Tenant’s
property or business in connection therewith.  Tenant shall provide Landlord
with one key for each lock in the Premises.




32.  Security Measures.  Tenant hereby acknowledges that Landlord shall have no
obligation whatsoever to provide guard service or any other security measures
for the benefit of the Premises or the Project, and Landlord shall have no
liability to Tenant due to its failure to provide such services.  Tenant assumes
all responsibility for the protection of Tenant, its agents, employees,
contractors, invitees, and the property of Tenant and of Tenant’s agents,
employees, contractors, and invitees from acts of third parties.  Nothing herein
contained shall prevent Landlord, at Landlord’s sole option, from implementing
security measures for the Project or any part thereof, in which event Tenant
shall participate in such security measures and the cost thereof shall be
included within the definition of Operating Expenses.  Landlord shall have the
right, but not the obligation, to require all persons entering or leaving the
Project to identify themselves to a security guard and to reasonably establish
that such person should be permitted access to the Project.




33.  Easements.  Landlord reserves to itself the right, from time to time, to
grant such easements, rights, and dedications that Landlord deems necessary or
desirable, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps, and restrictions do not
unreasonably interfere with the use of the Premises by Tenant.  Tenant shall
sign any of the aforementioned documents within ten (10) days after Landlord’s
request, and Tenant’s failure to do so shall constitute a material default by
Tenant.  The obstruction of Tenant’s view, air, or light by any structure
erected in the vicinity of the Project, whether by Landlord or third parties,
shall in no way affect this Lease or impose any liability upon Landlord.




34.  Transportation Management.  Tenant shall fully comply with all present or
future programs implemented or required by any governmental or
quasi-governmental entity or Landlord to manage parking, transportation, air
pollution, or traffic in and around the Project or the metropolitan area in
which the Project is located.




35.  Severability.  The invalidity of any provision of this Lease as determined
by a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.




36.  Time of Essence.  Time is of the essence with respect to each of the
obligations to be performed by Tenant under this Lease.




37.  Definition of Additional Rent.  All monetary obligations of Tenant to
Landlord under the terms of this Lease, including, but not limited to, Base
Rent, Tenant’s Share of Operating Expenses, parking charges, and charges for
after-hours HVAC shall be deemed to be rent.




38.  Incorporation of Prior Agreements.  This Lease and the attachments listed
in Section 1.16 contain all agreements of the parties with respect to the lease
of the Premises and any other matter mentioned herein.  No prior or
contemporaneous agreement or understanding pertaining to any such matter shall
be effective.  Except as otherwise stated in this Lease, Tenant hereby
acknowledges that no real estate broker nor Landlord or any employee or agents
of any of said persons has made any oral or written warranties or
representations to Tenant concerning the condition or use by Tenant of the
Premises or the Project or concerning any other matter addressed by this Lease.





24




--------------------------------------------------------------------------------




39.  Amendments.  This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification.




40.  Notices.  Any notice required or permitted to be given hereunder shall be
in writing and may be given by certified mail, return receipt requested,
personal delivery, Federal Express, or other delivery service.  If notice is
given by certified mail, return receipt requested, notice shall be deemed given
three (3) days after the notice is deposited with the U.S. Mail, postage
prepaid, addressed to Tenant or to Landlord at the address set forth in Section
1.17.  If notice is given by personal delivery, Federal Express, or other
delivery service, notice shall be deemed given on the date the notice is
actually received by Landlord or Tenant.  Either party may, by notice to the
other, specify a different address for notice purposes.  Notwithstanding the
address set forth in Section 1.17 for Tenant, upon Tenant’s taking possession of
the Premises, the Premises shall constitute Tenant’s address for notice
purposes.  A copy of all notices required or permitted to be given to Landlord
hereunder shall be concurrently transmitted to such party or parties at such
addresses as Landlord may from time to time designate by notice to Tenant.




41.  Waivers.  No waiver by Landlord of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision.  Landlord’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act by Tenant.  The acceptance of rent hereunder
by Landlord shall not be a waiver of any preceding breach by Tenant of any
provision hereof, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlords’ knowledge of such preceding breach at the
time of acceptance of such rent.  No acceptance by Landlord of partial payment
of any sum due from Tenant shall be deemed a waiver by Landlord of its right to
receive the full amount due, nor shall any endorsement or statement on any check
or accompanying letter from Tenant be deemed an accord and satisfaction




42.  Covenants.  This Lease shall be construed as though the covenants contained
herein are independent and not dependent, and Tenant hereby waives the benefit
of any statute to the contrary.




43.  Binding Effect; Choice of Law; Exclusive Venue.  Subject to any provision
hereof restricting assignment or subletting by Tenant, this Lease shall bind the
parties, their heirs, personal representatives, successors, and assigns.  This
Lease is made pursuant to and shall be construed and enforced according to the
substantive laws of the State of Tennessee and without regard to its laws
concerning choice of law.  The parties agree that any legal action brought by
either party hereto in connection with this Lease shall be maintained only in
the Chancery Court for Williamson County, Tennessee and each party hereby
irrevocably submits to the jurisdiction of said courts.




44.  Attorneys’ Fees.  If Landlord or Tenant shall employ an attorney to enforce
or defend any of Landlord's or Tenant’s rights or remedies hereunder, to seek a
judicial declaration of the parties' rights, or otherwise in connection with any
default by the other party, the defaulting party agrees to pay all reasonable
attorneys fees, court costs and discretionary costs, all costs of litigation,
collection or enforcement and other expenses incurred by prevailing in
connection therewith.  Further, Landlord or Tenant shall be entitled to
reasonable attorneys’ fees and all other costs and expenses incurred in the
preparation and service of notices of default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such default.




45.  Auctions.  Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas.
 The holding of any auction on the Premises or Common Areas in violation of this
Section 45 shall constitute a material default hereunder.




46.  Signs.  Tenant shall not place any sign upon the Premises (including on the
inside or the outside of the doors or windows of the Premises) or the Project
without Landlord’s prior written consent, which may be given or withheld in
Landlord’s sole discretion.  Landlord shall have the right to place any sign it
deems appropriate on any portion of the Project except the interior of the
Premises.




47.  Merger.  The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not result in
the merger of Landlord’s and Tenant’s estates, and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.





25




--------------------------------------------------------------------------------




48.  Quiet Possession.  Provided Tenant is not in default hereunder, Tenant
shall have quiet possession of the Premises for the entire term hereof subject
to all of the provisions of this Lease.




49.  Authority.  If Tenant is a corporation, trust, general or limited
partnership, limited liability company or other form of business entity, Tenant,
and each individual executing this Lease on behalf of such entity, represents
and warrants that such individual is duly authorized to execute and deliver this
Lease on behalf of said entity, that said entity is duly authorized to enter
into this Lease, and that this Lease is enforceable against said entity in
accordance with its terms.  If Tenant is a corporation, trust, general or
limited partnership, limited liability company or other form of business entity,
Tenant shall deliver to Landlord upon demand evidence of such authority
satisfactory to Landlord.




50.  Conflict.  Except as otherwise provided herein to the contrary, any
conflict between the printed provisions, Exhibits, Addenda, or Riders of this
Lease and the typewritten or handwritten provisions, if any, shall be controlled
by the typewritten or handwritten provisions.




51.  Multiple Parties.  If more than one person or entity is named as Tenant
herein, the obligations of Tenant shall be the joint and several responsibility
of all persons or entities named herein as Tenant.  Service of a notice in
accordance with Section 40 on one Tenant shall be deemed service of notice on
all Tenants.




52.  Interpretation.  This Lease shall be interpreted as if it were prepared by
both parties, and ambiguities shall not be resolved in favor of Tenant because
all or a portion of this Lease was prepared by Landlord.  The captions contained
in this Lease are for convenience only and shall not be deemed to limit or alter
the meaning of this Lease.  As used in this Lease, the words "tenant" and
"landlord" include the plural as well as the singular.  Words used in the neuter
gender include the masculine and feminine gender.




53.  Prohibition Against Recording.  Neither this Lease, nor any memorandum,
affidavit, or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under, or on behalf of Tenant.  Landlord shall have
the right to record a memorandum of this Lease, and Tenant shall execute,
acknowledge, and deliver to Landlord for recording any memorandum prepared by
Landlord.




54.  Relationship of Parties.  Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer, or any
association between Landlord and Tenant.




55.  Rules and Regulations.  Tenant agrees to abide by and conform to the Rules
and to cause its employees, suppliers, customers, and invitees to so abide and
conform.  Landlord shall have the right, from time to time, to modify, amend,
and enforce the Rules.  Landlord shall not be responsible to Tenant for the
failure of other persons, including, but not limited to, other tenants, their
agents, employees, and invitees, to comply with the Rules.




56.  Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in its sole discretion shall determine, and
Tenant is not relying on any representation that any specific tenant or number
of tenants will occupy the Project.




57.  Security Interest.  “INTENTIONALLY DELETED”




58.  Security for Performance of Tenant’s Obligations.  Notwithstanding any
security deposit held by Landlord pursuant to Section 5 and any security
interest held by Landlord pursuant to Section 5, Tenant hereby agrees that in
the event of a default by Tenant, Landlord shall be entitled to seek and obtain
a writ of attachment and/or a temporary protective order and Tenant hereby
waives any rights or defenses to contest such a writ of attachment and/or
temporary protective order on the basis of the State of Tennessee or any other
related statute or rule.




59.  Financial Statements.  From time to time, at Landlord’s request, Tenant
shall cause the following financial information to be delivered to Landlord, at
Tenant’s sole cost and expense, upon not less than ten (10) days’ advance
written notice from Landlord:  (a) a current financial statement for Tenant and
Tenant’s financial statements for the previous two accounting years, (b) a
current financial statement for any guarantor(s) of this Lease and the
guarantor’s financial statements for the previous two accounting years, and (c)
such other financial information pertaining to Tenant or any guarantor as
Landlord or





26




--------------------------------------------------------------------------------

any lender or purchase of Landlord may reasonably request.  All financial
statements shall be prepared in accordance with generally accepted accounting
principles consistently applied and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant.




60.  Attachments.  The items listed in Section 1.16 are a part of this Lease and
are incorporated herein by this reference.




61.  Waiver of Jury Trial.   LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM, OR
CROSS-COMPLAINT IN ANY ACTION PROCEEDING, AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY, OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.




Landlord and Tenant acknowledge that they have carefully read and reviewed this
Lease and each term and provision contained herein and, by execution of this
Lease, show their informed and voluntary consent thereto.  The Parties hereby
agree that, at the time this Lease is executed, the terms of this Lease are
commercially reasonable and effectuate the intent and purpose of Landlord and
Tenant with respect to the Premises.  Tenant acknowledges that it has been given
the opportunity to have this Lease reviewed by its legal counsel prior to its
execution.  Preparation of this Lease by Landlord or Landlord’s agent and
submission of same to Tenant shall not be deemed an offer by Landlord to lease
the Premises to Tenant or the grant of an option to Tenant to lease the
Premises.  This Lease shall become binding upon Landlord and Tenant only when
fully executed by both Parties and when Landlord has delivered a fully executed
original of this Lease to Tenant.




LANDLORD:

 

TENANT:

 

 

 

SELF SERVICE MINI STORAGE

 

CROSS COUNTRY EDUCATION, LLC

an Ohio general partnership

 

a Delaware corporation

 

 

 

 

 

 

By:  /s/ Gerald C. Forstner, Jr.

 

By:  /s/ Gregory Greene

                (Signature)

 

                 (Signature)

 

 

 

        Gerald C. Forstner, Jr.

 

        Gregory Greene

             (Printed Name)

 

              (Printed Name)

 

 

 

Its:  General Partner

 

Its:  President, Cross Country Education

 

 

 

 

 

 

(Printed Title)

 

(Printed Title)











27




--------------------------------------------------------------------------------

Exhibit B




Verification of Commencement Letter



















The Undersigned Tenant hereby confirms and agrees the Commencement Date pursuant
to that certain Office Lease dated the __ day of ________, 2007 by and between
Self Service Mini Storage. as Landlord and Cross Counrty Education, LLC as
Tenant is the __ day of ________ 2007.
















TENANT










BY:

                                          

 







TITLE:

                                           

 





28




--------------------------------------------------------------------------------

EXHIBIT C




RULES AND REGULATIONS







GENERAL RULES







Tenant shall faithfully observe and comply with the following Rules and
Regulations:




1.

Tenant shall not alter any locks or install any new or additional locks or bolts
on any doors or windows of the Premises without obtaining Landlord’s prior
written consent.  Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  Keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.




2.

All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.  Tenant shall assume any and all
responsibility for protecting the Premises from theft, robbery, and pilferage,
which includes keeping doors locked and other means of entry to the Premises
closed.




3.

Landlord reserves the right to close and keep locked all entrance and exit doors
of the Project except during the Project’s normal hours of business as defined
in Section 11.3 of the Lease.  Tenant, its employees, and agents must be sure
that the doors to the Project are securely closed and locked when leaving the
Premises if it is after the normal hours of business of the Project.  Tenant,
its employees, agents, or any other persons entering or leaving the Project at
any time when it is so locked, or any time when it is considered to be after
normal business hours for the Project, may be required to sign the Project
register.  Access to the Project may be refused unless the person seeking access
has proper identification or has a previously received authorization for access
to the Project.  Landlord and its agents shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Project of
any person.  In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Project during
the continuance thereof by any means it deems appropriate for the safety and
protection of life and property.




4.

No furniture, freight, or equipment of any kind shall be brought into the
Project without Landlord’s prior authorization.  All moving activity into or out
of the Project shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates.  Landlord shall have the right to
prescribe the weight, size, and position of all safes and other heavy property
brought into the Project and also the times and manner of moving the same in and
out of the Project.  Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight, and Tenant shall be solely responsible for the
cost of installing all supports.  Landlord will not be responsible for loss of
or damage to any such safe or property in any case.  Any damage to any part of
the Project, its contents, occupants, or visitors by moving or maintaining any
such safe or other property shall be the sole responsibility and expense of
Tenant.




5.

The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Tenant shall not ask employees of Landlord to do anything outside
their regular duties without special authorization from Landlord.




6.

Tenant shall not disturb, solicit, or canvass any occupant of the Project and
shall cooperate with Landlord and its agents to prevent the same.  Tenant, its
employees, and agents shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, halls, stairways, elevators, or any Common Areas for the
purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.  Smoking shall not be permitted in the Common Areas.




7.

The toilet rooms, urinals, and wash bowls shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein.  The expense of any breakage, stoppage,
or damage resulting from the violation of this rule shall be borne by the Tenant
who, or whose employees or agents, shall have caused it.




8.

Except for vending machines intended for the sole use of Tenant’s employees and
invitees, no vending machine or machines other than fractional horsepower office
machines shall be installed, maintained, or operated upon the Premises without
the written consent of Landlord.








29




--------------------------------------------------------------------------------

9.

Tenant shall not use or keep in or on the Premises or the Project any kerosene,
gasoline, or other inflammable or combustible fluid or material.  Tenant shall
not bring into or keep within the Premises or the Project any animals, birds,
bicycles, or other vehicles.




10.

Tenant shall not use, keep, or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or to
otherwise interfere in any ways with the use of the Project by other tenants.




11.

No cooking shall be done or permitted on the Premises, nor shall the Premises be
used for the storage of merchandise, for loading, or for any improper,
objectionable, or immoral purposes,  Notwithstanding the foregoing,
Underwriters’ Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate, and
similar beverages for employees and visitors of Tenant, provided that such use
is in accordance with all applicable federal, state, and city laws, codes,
ordinances, rules, and regulations, and provided further that such cooking does
not result in odors escaping from the Premises.




12.

Landlord shall have the right to approve where and how telephone wires are to be
introduced to the Premises.  No boring or cutting for wires shall be allowed
without the consent of Landlord.  The location of telephone call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Landlord.  Tenant shall not mark, drive nails or screws, or drill into the
partitions, woodwork, or plaster contained in the Premises or in any way deface
the Premises or any part thereof without Landlord’s prior written consent.
 Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker, or other device on the roof or exterior walls of the Project.
 Tenant shall not interfere with broadcasting or reception from or in the
Project or elsewhere.




13.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs or who shall in any manner do any act in violation of any of these Rules
and Regulations.




14.

Tenant shall not waste electricity, water, or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Project’s heating and air conditioning system, and shall refrain from attempting
to adjust any controls.  Tenant shall not, without the prior written consent of
landlord, use any method of heating or air conditioning other than that supplied
by Landlord.




15.

Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinate governing such disposal.  All
trash, garbage, and refuse disposal shall be made only through entryways and
elevators provided for such purposes at such times as Landlord shall designate.




16.

Tenant shall comply with all safety, fire protection, and evacuation procedures
and regulations established by Landlord or any governmental agency.




17.

No awnings or other projection shall be attached to the outside walls or windows
of the Project by Tenant.  No curtains, blinds, shades, or screens shall be
attached to or hung in any window or door of the Premises without the prior
written consent of Landlord.  All electrical ceiling fixtures hung in the
Premises must be fluorescent and/or of a quality, type, design, and bulb cover
approved by Landlord.  Tenant shall abide by Landlord’s regulations concerning
the opening and closing of window coverings which are attached to the windows in
the Premises.  The skylights, windows, and doors that reflect or admit light and
air into the halls, passageways, or other public places in the Project shall not
be covered or obstructed by Tenant, nor shall any bottles, parcels, or other
articles be placed on the windowsills.




18.

Tenant shall not employ any person or persons other than the janitor of Landlord
for the purpose of cleaning the Premises unless otherwise agreed to in writing
by Landlord.  Except with the prior written consent of Landlord, no person or
persons other than those approved by Landlord shall be permitted to enter the
Project for the purpose of cleaning same.  Landlord shall in no way be
responsible to Tenant for any loss of property on the Premises, however
occurring, or for any damage done to the effects of Tenant or any of its
employees or other persons by the janitor of Landlord.  Janitor service shall
include ordinary dusting and cleaning by the janitor assigned to such work and
shall not include cleaning of carpets or rugs, except normal vacuuming, or
moving of furniture and other special services.  Window cleaning shall be done
only by Landlord at reasonable intervals and as Landlord deems necessary.





30




--------------------------------------------------------------------------------




PARKING RULES




1.

Parking areas shall be used only for parking by vehicles no longer than
full-size, passenger automobiles herein

called "Permitted Size Vehicles".




2.

Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant’s employees,

suppliers, shippers, customers, or invitees to be loaded, unloaded, or parked in
areas other than those designated by Landlord for such activities.  Users of the
parking area will obey all posted signs and park only in the areas designated
for vehicle parking.




3.

Parking stickers or identification devices shall be the property of Landlord and
shall be returned to Landlord by the holder thereof upon termination of the
holder’s parking privileges.  Tenant will pay such replacement charges as is
reasonably established by Landlord for the loss of such devices.  Loss or theft
of parking identification stickers or devices from automobiles must be reported
to the parking operator immediately.  Any parking identification stickers or
devices reported lost or stolen found on any unauthorized car will be
confiscated and the illegal holder will be subject to prosecution.




4.

Landlord reserves the right to relocate all or a part of parking spaces from
floor to floor, within one floor, and/or to reasonably adjacent off-site
location(s), and to allocate them between compact, standard size, and tandem
spaces as long as the same complies with applicable laws, ordinances, and
regulations.




5.

Unless otherwise instructed, every person using the parking area is required to
park and lock his own vehicle.  Landlord will not be responsible for any damage
to vehicles, injury to persons, or loss of property, all of which risks are
assumed by the party using the parking area.




6.

Validation of visitor parking, if established, will be permissible only by such
method or methods as Landlord may establish at rates determined by Landlord, in
Landlord’s sole discretion.




7.

The maintenance, washing, waxing, or cleaning of vehicles in the parking
structure or Common Areas is prohibited.




8.

Tenant shall be responsible for seeing that all of its employees, agents, and
invitees comply with the applicable parking rules, regulations, laws, and
agreements.  Garage managers or attendants are not authorized to make or allow
any exceptions to these Parking Rules and Regulations.  Landlord reserves the
right to terminate parking rights for any person or entity that willfully
refuses to comply with these rules and regulations.




9.

Every driver is required to park his own car.  Where there are tandem spaces,
the first car shall pull all the way to the front of the space leaving room for
a second car to park behind the first car.  The driver parking behind the first
car must leave his key with the parking attendant.  Failure to do so shall
subject the driver of the second car to a Fifty Dollar ($50.00) fine.  Refusal
of the driver to leave his key when parking in a tandem space shall be cause for
termination of the right to park in the parking facilities.  The parking
operator, or his employees or agents, shall be authorized to move cars that are
parked in tandem should it be necessary for the operation of the garage.  Tenant
agrees that all responsibility for damage to cars or the theft of or from cars
is assumed by the driver, and further agrees that Tenant will hold Landlord
harmless for any such damages or theft.




10.

No vehicles shall be parked in the parking garage overnight.  The parking garage
shall only be used for daily parking and no vehicle or other property shall be
stored in a parking space.




Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care, and cleanliness of the Project, and for the
preservation of good order therein as well as for the convenience of other
occupants and tenants therein.





31




--------------------------------------------------------------------------------

EXHIBIT A




PREMISES

[ssstoragelease1044001.jpg] [ssstoragelease1044001.jpg]





32




--------------------------------------------------------------------------------




SCHEDULE 1




TENANT IMPROVEMENTS




1.  Base Building Work.  Landlord and Tenant understand and acknowledge that the
attached description and plan  (“Landlord’s Work”) represent the complete
agreement of Landlord’s obligation  to Tenant in terms of Tenant Improvements to
the Premises.




(a)

Prior to the Commencement Date, Landlord at Landlord’s expense, shall supply,
construct and install all of the improvements to the Leased Premises as
specified and in accordance with Schedule 1, attached hereto and made a part
hereof (“Landlord’s Work”), provided however that  Landlord shall not be
responsible for the cost of Landlord’s Work which exceeds $200,000(collectively,
the “Leasehold Improvement Allowance”).  




(b)

In the event that Landlord’s Work will reasonably exceed the Leasehold
Improvement Allowance, Landlord shall present Tenant, for Landlord’s approval, a
cost estimate for Landlord’s Work as well as all bid(s) submitted to Landlord
for Landlord’s Work.  Tenant shall have the right, subject to Landlord’s
consent, which shall not be unreasonably withheld,  to have a contractor of its
choice bid on Landlord’s Work.  That amount so approved by Tenant and spent by
Landlord on Landlord’s Work which is in excess of the Leasehold Improvement
Allowance, up to a maximum of $20,000 shall constitute the “Additional
 Improvement Allowance”. If Tenant approves Landlord to spend any of the
Additional Improvement Allowance, Tenant will reimburse Landlord the amount
spent up to the maximum within thirty (30) days of the receipt of documentation
of the expenditure by Landlord of such excess cost. In the event Landlord’s Work
exceeds an amount in excess of Leasehold Improvement Allowance and the
Additional  Improvement Allowance, Tenant will be solely responsible for the
expenditure and payment of such excess cost.




Change in Plans.  In the event that Tenant requests a change in the Plans
subsequent to approval of the Tenant’s Plan, Landlord shall advise Tenant as to
any increases in the cost of the Improvements and as to any delay such change
would cause in the construction of the Improvements, which delay would
constitute a Tenant Delay.  Tenant shall approve or disapprove such change
within five (5) days of written notice.  In the event that Tenant approves such
change, Tenant shall accompany its approval with payment in the amount of the
increase.




Construction Supervisory Fee.  The cost of the Improvements shall include a
construction supervisory fee for the supervision of the construction of the
Improvements by Landlord.

           














33




--------------------------------------------------------------------------------




[ssstoragelease1044002.jpg] [ssstoragelease1044002.jpg]





34




--------------------------------------------------------------------------------

[ssstoragelease1044003.jpg] [ssstoragelease1044003.jpg]





35




--------------------------------------------------------------------------------




[ssstoragelease1044004.jpg] [ssstoragelease1044004.jpg]





36




--------------------------------------------------------------------------------

[ssstoragelease1044005.jpg] [ssstoragelease1044005.jpg]





37




--------------------------------------------------------------------------------

[ssstoragelease1044006.jpg] [ssstoragelease1044006.jpg]





38




--------------------------------------------------------------------------------

EXHIBIT D




***RIGHT OF FIRST OFFER***




1.

Tenant shall have the right to send to Landlord a notice (“Request Notice”)
advising Landlord that Tenant is interested in possibly leasing additional space
located on the first floor of the Project .  Within ten (10) days of receipt of
a Request Notice, Landlord shall promptly notify Tenant of when and what such
first floor space is or will be so available within the next six (6) months.
 Such available space is referred to as the Advice Space.  Tenant thereupon
shall have the right (“ROFO”) to lease all or any part of such Advice Space at
the Fair Market Rental Rate for the remaining term of the Lease, except that
Tenant shall have no such right, if:




a.

Tenant is in default pursuant to the terms of  the Lease; or

b

the portion of the Advice Space not leased by Tenant is not in a rentable
configuration pursuant to Landlord’s sole determination.




2.

The ROFO shall be exercised by Tenant’s notifying Landlord, within ten (10) days
after Tenant’s receipt of the notice of availability of the Advice Space, of
Tenant’s exercise of its right to lease such Advice Space (or such portion of
such Advice Space identified by Tenant in such notice which thereupon shall be
deemed the Advice Space) upon the terms of this Exhibit.  If Tenant so notifies
Landlord, Landlord shall deliver the Advice Space to Tenant upon the date such
space is available and shall prepare an amendment to this Lease adding the
Advice Space to the Premises on the date of delivery on the terms set forth in
this Exhibit, which amendment shall be delivered to Tenant promptly after
exercise and executed by Tenant within thirty (30) days after Tenant’s receipt
of same from Landlord.  The Privileges for parking which Tenant receives in
connection with the Advice Space shall be at 5 spaces per 1,000 square feet of
area of the Advice Space.




3.

Tenant may not send a Request Notice until six (6) months have elapsed since the
day Tenant previously sent a Request Notice to Landlord following the execution
by Tenant of a rejection of the right to lease the Advice Space.




4.

If Landlord and Tenant are unable to agree as to the Fair Market Rental Rate
within thirty (30) days following Tenant’s exercise of each such ROFO, then
Landlord must lease such Advice Space to Tenant at the Fair Market Rental Rate
determined in accordance with Section 6 of this Exhibit D.  




5.

Rent for the Advice Space shall commence upon the earlier of (i) the date Tenant
commences business operations from such Advice Space or (ii)  sixty (60) days
after delivery to Tenant of the Advice Space (“Build Out Period”)




6

Fair Market Rental Rate.  For the purposes of this Exhibit D  the term “Fair
Market Rental Rate” shall mean the annual amount per rentable square foot that
Landlord has accepted in current transactions between non-affiliated parties
from new, non-expansion (unless the expansion is pursuant to a comparable
definition of Fair Market Rental Rate), non-renewal (unless the renewal is
pursuant to a comparable definition of Fair Market Rental Rate) and non-equity
tenants of comparable credit-worthiness, for comparable space (size and height),
for a comparable use for a comparable period of time (“Comparable Transactions”)
in the Building, or to the extent there are not a sufficient number of
Comparable Transactions in the Building, then Comparable Transactions will also
include what a comparable landlord of a Comparable Building with comparable
vacancy factors would accept in Comparable Transactions.  “Comparable Buildings”
shall be buildings of comparable size and vintage and construction in the
Brentwood and Cool Springs Submarkets of Nashville, Tennessee.  In any
determination of Comparable Transactions appropriate consideration shall be
given to the annual rental rates per rentable square foot, the standard of
measurement by which the rentable square footage is measured, the ratio of
rentable square feet to usable square feet, the type of escalation clause (e.g.,
on a gross basis, and, whether such increases are determined according to a base
year or a base dollar amount expense stop), the extent of Tenant’s liability
under the Lease, parking rights and obligations, signage rights, abatement
provisions reflecting free rent and/or no rent during the period of construction
or subsequent to the commencement date as to the space in question, brokerage
commissions, if any, which would be payable by Landlord in similar transactions,
length of the lease term, size and location of premises being leased, building
standard work letter and/or tenant improvement allowances, if any, the condition
of the base building and the Landlord’s responsibility with respect thereto, the
value, if any, of the existing tenant improvements (with such value being judged
with respect to the utility of such existing tenant improvements to the general
business office user and not this particular Tenant) and other generally
applicable conditions of tenancy for such Comparable Transactions.  The intent
is that Tenant will obtain the same rent and other economic benefits that
Landlord would otherwise give in Comparable Transactions and that Landlord will
make, and receive the same economic payments and concessions that Landlord would
otherwise make, and receive in Comparable Transactions.  








39




--------------------------------------------------------------------------------

Landlord shall determine the Fair Market Rental Rate by using its good faith
judgment.  Landlord shall provide written notice of such amount within
fifteen (15) days (but in no event later than twenty (20) days) after Tenant
provides the notice to Landlord exercising Tenant’s option rights which require
a calculation of the Fair Market Rental Rate.  Tenant shall have thirty (30)
days (“Tenant’s Review Period”) after receipt of Landlord’s notice of the new
rental within which to accept such rental in writing.  Failure of Tenant to so
elect in writing within Tenant’s Review Period shall conclusively be deemed its
disapproval of the Fair Market Rental Rate determined by Landlord.




In the event Tenant fails to accept the new rental proposed by Landlord,
Landlord and Tenant shall attempt to agree upon such Fair Market Rental Rate,
using their best good faith efforts.  If Landlord and Tenant fail to reach
agreement within fifteen (15) days following Tenant’s Review Period (“Outside
Agreement Date”), then each party shall place in a separate sealed envelope
their final proposal as to Fair Market Rental Rate and such determination shall
be submitted to arbitration in accordance with subsections (a) through (e)
below.  




In the event that Landlord fails to timely generate the initial written notice
of Landlord’s opinion of the Fair Market Rental Rate which triggers the
negotiation period of this section, then Tenant may commence such negotiations
by providing the initial notice, in which event Landlord shall have fifteen (15)
days (“Landlord’s Review Period”) after receipt of Tenant’s notice of the new
rental within which to accept such rental.  In the event Landlord fails to
accept in writing such rental proposed by Tenant, then such proposal shall be
deemed rejected, and Landlord and Tenant shall attempt in good faith to agree
upon such Fair Market Rental Rate, using their best good faith efforts.  If
Landlord and Tenant fail to reach agreement within fifteen (15) days following
Landlord’s Review Period (which shall be, in such event, the “Outside Agreement
Date” in lieu of the above definition of such date), then each party shall place
in a separate sealed envelope their final proposal as to Fair Market Rental Rate
and such determination shall be submitted to arbitration in accordance with
subsections (a) through (e) below.

(a)

Landlord and Tenant shall meet with each other within five (5) business days of
the Outside Agreement Date and exchange the sealed envelopes and then open such
envelopes in each other’s presence.  If Landlord and Tenant do not mutually
agree upon the Fair Market Rental Rate within one (1) business day of the
exchange and opening of envelopes, then, within ten (10) business days of the
exchange and opening of envelopes Landlord and Tenant shall agree upon and
jointly appoint a single arbitrator who shall by profession be a real estate
lawyer or broker who shall have been active over the five (5) year period ending
on the date of such appointment in the leasing of comparable commercial
properties in the vicinity of the Building.  Neither Landlord nor Tenant shall
consult with such broker or lawyer directly or indirectly as to his or her
opinion as to Fair Market Rental Rate prior to the appointment.  The
determination of the arbitrator shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Fair Market Rental Rate for the Premises is the
closer to the actual Fair Market Rental Rate for the Premises as determined by
the arbitrator, taking into account the requirements of this section.  Such
arbitrator may hold such hearings and require such briefs as the arbitrator, in
his or her sole discretion, determines is necessary.  In addition, Landlord or
Tenant may submit to the arbitrator with a copy to the other party within five
(5) business days after the appointment of the arbitrator any market data and
additional information that such party deems relevant to the determination of
Fair Market Rental Rate (“FMRR Data”) and the other party may submit a reply in
writing within five (5) business days after receipt of such FMRR Data.

(b)

The arbitrator shall, within thirty (30) days of his or her appointment, reach a
decision as to whether the parties shall use Landlord’s or Tenant’s submitted
Fair Market Rental Rate, and shall notify Landlord and Tenant of such
determination.

(c)

The decision of the arbitrator shall be binding upon Landlord and Tenant, except
as provided below.

(d)

If Landlord and Tenant fail to agree upon and appoint an arbitrator, then the
appointment of the arbitrator shall be made by the Presiding Judge of the
Superior Court, or, if he or she refuses to act, by any judge having
jurisdiction over the parties.

(e)

The cost of arbitration shall be paid by Landlord and Tenant equally.




7.

Documentation.  Immediately after the base rent for the applicable Advise Space
is determined pursuant to this Exhibit, Landlord and Tenant shall execute an
amendment to the Lease stating the additional space to be leased, and the base
rental rate in effect.

8.

Terms.  All terms used in this Exhibit unless otherwise defined in this Exhibit
shall have the same meaning as the terms defined in the Lease.





40


